

Title 13
USCTitle
13
Online@117-49
yes
OLRC
2021-04-13T11:26:37
USCConverter 1.7.2

Title 13—CENSUS
This title was enacted by act Aug. 31, 1954, ch. 1158, 68 Stat. 1012
Current through 117-49



Chap.

Sec.

1.Administration1

3.Collection and Publication of Statistics41

5.Censuses131

7.Offenses and Penalties211

9.Collection and Publication of Foreign Trade Statistics 11 So in original. Does not conform to chapter heading.301

10.Exchange of census 22 So in original. Probably should be capitalized. information 2401












Table Showing Disposition of All Sections of Former Title 13


Title 13Former SectionsTitle 13New Sections


12
221
3, 4Rep.
522
622
7–9Rep.
21–41Rep.
41aRep.
42–55Rep.
61–69Rep.
7141
7242
72a42
739, 214
7443, 224, 241
7544
7645
77Rep.
8161
825
839, 214
84224, 241
8562
8663
91–98Rep.
101T. 42 § 244a
106Rep.
106 noteRep.
107Rep.
1115, 24, 101, 102, 103, 225
112Rep.
113101
114Rep.
121131, 181
1226, 9, 24, 25, 211, 212, 213, 214, 221, 222, 223, 224, 225
1235, 132
201141
202143
20323, 24
2045, 144
20525
206145
207211
2089, 212, 213
209221, 222, 223
210224
2119
212Rep.
2137
21410
2156
2165, 23, 146
217Rep.
2188
219, 220Rep.
2515, 161, 163
2526, 9, 24, 162, 211, 212, 213, 214
253Rep.



Editorial Notes
Amendments1990—Pub. L. 101–533, § 5(b)(1), Nov. 7, 1990, 104 Stat. 2348, added item for chapter 10.
1962—Pub. L. 87–826, § 1, Oct. 15, 1962, 76 Stat. 951, added item for chapter 9.

Statutory Notes and Related Subsidiaries
Positive Law; CitationThis title has been made positive law by act Aug. 31, 1954, ch. 1158, § 1, 68 Stat. 1012, which provided in part “That title 13 of the United States Code, entitled ‘Census’, is revised, codified, and enacted into law, and may be cited as ‘Title 13, United States Code, section—’ ”.

References to Census OfficeAct Aug. 31, 1954, ch. 1158, § 3, 68 Stat. 1025, provided that: “Whenever reference is made in any other law or in any regulation or order to the Census Office, such reference shall be held and considered to mean the Bureau of the Census referred to in section 2 of Title 13, United States Code, as set out in section 1 of this Act. This section shall not be construed as affecting historical references to the Census Office which could have no present or future application to the Bureau of the Census.”


SeparabilityAct Aug. 31, 1954, ch. 1158, § 4, 68 Stat. 1025, provided that: “If any part of Title 13, United States Code, as set in section 1 of this Act, is held invalid, the remainder of such title shall not be affected thereby.”


Legislative ConstructionAct Aug. 31, 1954, ch. 1158, § 5, 68 Stat. 1025, provided that: “No inference of a legislative construction is to be drawn by reason of the chapter in Title 13, United States Code, as set out in section 1 of this Act, in which any section is placed, nor by reason of the captions or catchlines used in such title.”


Effective DateAct Aug. 31, 1954, ch. 1158, § 6, 68 Stat. 1025, provided that: “The provisions of this Act shall take effect on January 1, 1955.”


RepealsAct Aug. 31, 1954, ch. 1158, § 7, 68 Stat. 1025, provided that: “The sections of the Acts, and the Acts or parts of Acts, enumerated in the following schedule, are hereby repealed. Any rights or liabilities now existing under such statutes or parts thereof, and any proceedings instituted under, or growing out of, any of such statutes or parts thereof, shall not be affected by this repeal.”



CHAPTER 1—ADMINISTRATION




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


1.Definitions.


2.Bureau of the Census.


3.Seal.


4.Functions of Secretary; regulations; delegation.


5.Questionnaires; number, form, and scope of inquiries.


6.Information from other Federal departments and agencies; acquisition of reports from other governmental and private sources.


7.Printing; requisitions upon Director of the Government Publishing Office; publication of bulletins and reports.


8.Authenticated transcripts or copies of certain returns; other data; restriction on use; disposition of fees received.


9.Information as confidential; exception.


10.11 Section repealed by Pub. L. 86–682 without corresponding amendment of chapter analysis.Mail matter.


11.Authorization of appropriations.


12.Mechanical and electronic development.


13.Procurement of professional services.


[14.Repealed.]


15.Leases for 1980 decennial census.


16.Address information reviewed by local governments.22 So in original. Does not conform to section catchline.



SUBCHAPTER II—OFFICERS AND EMPLOYEES


21.Director of the Census; duties.


22.Qualifications of permanent personnel.


23.Additional officers and employees.


24.Special agents, supervisors, supervisors’ clerks, enumerators, and interpreters; compensation; details.33 Section catchline amended by Pub. L. 86–769 without corresponding amendment of chapter analysis.


25.Duties of supervisors, enumerators, and other employees.


26.Transportation by contract.




Editorial Notes
Amendments1994—Pub. L. 103–430, § 2(d), Oct. 31, 1994, 108 Stat. 4394, added item 16.
1979—Pub. L. 96–52, § 1(b), Aug. 13, 1979, 93 Stat. 358, added item 15.
1976—Pub. L. 94–521, §§ 3(b), 4(b), 5(b), 6(b), Oct. 17, 1976, 90 Stat. 2459–2461, inserted reference to “regulations” in item 4, substituted “Questionnaires” for “Schedules” in item 5, substituted “Information from other Federal departments and agencies; acquisition of reports from other governmental and private sources” for “Requests to other departments and offices for information, acquisition of reports from governmental and other sources” in item 6, and substituted “Authenticated transcripts or copies” for “Certified copies” in item 8, respectively.
1966—Pub. L. 89–473, § 2(b), June 29, 1966, 80 Stat. 221, struck out item 14 “Reimbursement between appropriations”. Pub. L. 89–473 was subsequently repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 92 Stat. 1068.
1962—Pub. L. 87–489, § 1(b), June 19, 1962, 76 Stat. 104, added item 14.
1957—Pub. L. 85–207, § 1, Aug. 28, 1957, 71 Stat. 481, inserted “, acquisition of reports from governmental and other sources” in item 6, and added items 12, 13 and 26.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in item 7 on authority of section 1301(d) of Pub. L. 113–235, div. H, title I, Dec. 16, 2014, 128 Stat. 2537, set out as a note under section 301 of Title 44, Public Printing and Documents.


SUBCHAPTER I—GENERAL PROVISIONS
§ 1. Definitions
As used in this title, unless the context requires another meaning or unless it is otherwise provided—(1) “Bureau” means the Bureau of the Census;

(2) “Secretary” means the Secretary of Commerce; and

(3) “respondent” includes a corporation, company, association, firm, partnership, proprietorship, society, joint stock company, individual, or other organization or entity which reported information, or on behalf of which information was reported, in response to a questionnaire, inquiry, or other request of the Bureau.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1012; Pub. L. 94–521, § 1, Oct. 17, 1976, 90 Stat. 2459.)

Historical and Revision NotesSection is new, and was inserted to eliminate the necessity for referring, throughout this title, to the Bureau of the Census, and the Secretary of Commerce, by their full designations.

Editorial Notes
Amendments1976—Pub. L. 94–521 designated existing provisions as pars. (1) and (2), and added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentPub. L. 94–521, § 17, Oct. 17, 1976, 90 Stat. 2466, provided that: “The amendments made by this Act [enacting sections 181 to 184 and 196 of this title, amending this section and sections 3 to 6, 8, 23, 141, 191, 195, 214, 221, 224, 225, and 241 of this title, and enacting provisions set out as notes under this section] shall take effect on October 1, 1976, or on the date of the enactment of this Act [Oct. 17, 1976], whichever date is later”.


Short Title of 2015 AmendmentPub. L. 114–72, § 1, Oct. 22, 2015, 129 Stat. 566, provided that: “This Act [amending provisions set out as a note under section 91 of this title] may be cited as the ‘Quarterly Financial Report Reauthorization Act’.”


Short Title of 1999 AmendmentPub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XII, subtitle E, § 1251], Nov. 29, 1999, 113 Stat. 1536, 1501A–505, provided that: “This subtitle [amending section 301 of this title and enacting provisions set out as notes under section 301 of this title] may be cited as the ‘Proliferation Prevention Enhancement Act of 1999’.”


Short Title of 1994 AmendmentPub. L. 103–430, § 1, Oct. 31, 1994, 108 Stat. 4393, provided that: “This Act [enacting section 16 of this title, amending sections 9 and 214 of this title and section 412 of Title 39, Postal Service, and enacting provisions set out as a note under section 16 of this title] may be cited as the ‘Census Address List Improvement Act of 1994’.”


SeparabilityPub. L. 94–521, § 16, Oct. 17, 1976, 90 Stat. 2466, provided that: “If a provision enacted by this Act [see section 17 of Pub. L. 94–521 set out above] is held invalid, all valid provisions that are severable from the invalid provision remain in effect. If a provision of this Act [Pub. L. 94–521] is held invalid in one or more of its applications, the provision remains in effect in all valid applications that are severable from the invalid application or applications.”




§ 2. Bureau of the Census
The Bureau is continued as an agency within, and under the jurisdiction of, the Department of Commerce.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1012.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 1 (Mar. 6, 1902, ch. 139, § 1, 32 Stat. 51; Feb. 14, 1903, ch. 552, § 4, 32 Stat. 826; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736; June 18, 1929, ch. 28, § 21, 46 Stat. 26).
Section 1 of title 13, U.S.C., 1952 ed., provided that the “Census Office” temporarily established in the Department of the Interior in accordance with the act of Mar. 3, 1899 (ch. 419, 30 Stat. 1014) “is made” a permanent office in the Department of Commerce. Such wording is no longer necessary, and the provisions, as revised in this section, merely continue the Bureau (of the Census) as an agency within, and under the jurisdiction of, the Department of Commerce.



§ 3. Seal
The Bureau shall have a seal containing such device as has been selected heretofore, or as the Secretary may select hereafter. A description of such seal with an impression thereof shall be filed in the office of the Secretary of State. The seal shall remain in the custody of the Secretary or such officer or employee of the Bureau as he designates, and shall be affixed to all documents authenticated by the Bureau. Judicial notice shall be taken of the seal.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1012; Pub. L. 85–207, § 2, Aug. 28, 1957, 71 Stat. 481; Pub. L. 94–521, § 2, Oct. 17, 1976, 90 Stat. 2459.)

Historical and Revision NotesBased on acts Mar. 3, 1899, ch. 419, § 31, 30 Stat. 1021; Mar. 6, 1902, ch. 139, § 6, 32 Stat. 52.
Section is new to the United States Code, but is in accordance with current practice. Act Mar. 3, 1899, ch. 419, 30 Stat. 1014, which established the “Census Office” on a temporary basis, provided in section 31 thereof (30 Stat. 1021) for a seal for that office. The office was made permanent by act Mar. 6, 1902, ch. 139, 32 Stat. 51, and section 6 of that act (32 Stat. 52) continued in full force and effect “for the taking of the Thirteenth and subsequent censuses” all provisions of the act of Mar. 3, 1899, not inconsistent with the provisions of such 1902 act. Therefore, since the 1902 act contained no provisions with respect to a seal, section 31 of the 1899 act, providing for the seal, remained in force as it was not inconsistent. Section 33 of act July 2, 1909, ch. 2, 36 Stat. 10, which act (36 Stat. 1) related to the Thirteenth and subsequent decennial censuses, repealed the said act of Mar. 3, 1899, specifically, and all “other” laws and parts of laws inconsistent with the provisions of the 1909 act. These repealing provisions are somewhat ambiguous, but it was probably the intent of Congress, as it was the intent thereof at the time of enactment of the act of Mar. 6, 1902, referred to above, to continue in effect all provisions of the act of Mar. 3, 1899, that were not inconsistent with the act of July 2, 1909. The 1909 act contained no provisions with respect to the seal, and it accordingly follows that the provisions of section 31 of the act of Mar. 3, 1899, with respect thereto, continued in force. This is also the interpretation of the Bureau of the Census, which has continued to use a seal through the years in connection with “certificates and attestations”.
In any event, this new section merely confirms past and present practice, and restores, if it does not preserve, statutory authority for possession and use of the seal which is a very necessary part of the operations of the Bureau. Further, the section should serve to forestall future differences of interpretation. In the past, some States have refused to recognize the seal of the Census Bureau on the ground that it was not authorized by law. In all probability, this position was taken, not as the result of a search of the Statutes at Large, which would have been a difficult project, but because provisions relating to the seal were not set out in the United States Code where they would have been readily accessible.
The language of this section follows substantially the language of section 31 of the act of Mar. 3, 1899, referred to above, but has been reworded because of jurisdictional and other changes since that time. The “Census Office” was transferred from the Department of the Interior to the Department of Commerce and Labor by act Feb. 14, 1903, ch. 552, § 4, 32 Stat. 826. Act Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736, changed the name of the latter to the Department of Commerce, and created, as a separate department, the Department of Labor. It transferred a number of bureaus and agencies from the Department of Commerce to the Department of Labor, but these transfers did not affect the Bureau of the Census, which has remained under the jurisdiction of the Department of Commerce. 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263, transferred all functions of all officers, employees, bureaus, and agencies of the Department of Commerce to the Secretary of Commerce, and vested power in him to delegate them or any of his other functions to any of such officers, employees, bureaus, and agencies. Therefore, in this section, “Secretary”, and “Secretary or such officer or employee of the Bureau as he designates”, were substituted, respectively, for two references to the Director of the Census, to conform with such Plan.

Editorial Notes
Amendments1976—Pub. L. 94–521 substituted “affixed to all documents authenticated by the Bureau” for “affixed to all certificates and attestations that may be required from the Bureau”.
1957—Pub. L. 85–207 provided for judicial recognition of the seal.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 4. Functions of Secretary; regulations; delegation
The Secretary shall perform the functions and duties imposed upon him by this title, may issue such rules and regulations as he deems necessary to carry out such functions and duties, and may delegate the performance of such functions and duties and the authority to issue such rules and regulations to such officers and employees of the Department of Commerce as he may designate.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1013; Pub. L. 94–521, § 3(a), Oct. 17, 1976, 90 Stat. 2459.)

Historical and Revision NotesSection is new, and was inserted to conform with 1950 Reorganization Plan No. 5, effective May 24, 1950, §§ 1, 2, 15 F.R. 3174, 64 Stat. 1263, which is set out as a note under section 591 of title 5, U. S. C., 1952 ed., Executive Departments and Government Officers and Employees [now set out in the Appendix to Title 5, Government Organization and Employees]. That plan transferred all functions (with a few exceptions not applicable to the Census Bureau) of all agencies, officers and employees of the Department of Commerce to the Secretary of Commerce, and vested power in him to delegate the functions so transferred, or any of his other functions, to such agencies, officers or employees within the Department as he designates.
See, also, section 253 of title 13, U.S.C., 1952 ed., which provided for delegation of functions in connection with the quinquennial censuses of governments, and authorized the Secretary to promulgate rules and regulations with respect to such censuses. That section has been omitted from this revised title, as the provision thereof for delegation of functions is covered by this section, and the provision thereof which related to rules and regulations is covered by section 22 of title 1, U.S.C., 1952 ed., General Provisions.
Because of the transfer effected by 1950 Reorganization Plan No. 5, referred to above, sections of title 13, U.S.C., 1952 ed., which prescribed functions of the Bureau of the Census, the Census Office, or the Director of the Census, have, in this revised title, been changed to refer to the Secretary.

Editorial Notes
Amendments1976—Pub. L. 94–521 inserted “regulations;” in section catchline, authorized the Secretary to issue such rules and regulations as he deems necessary to carry out the functions and duties imposed upon him by this title, authorized delegation of authority to issue such rules and regulations to officers and employees of the Department of Commerce, and struck out a provision which allowed delegation of performance of such functions and duties to bureaus and agencies of the Department of Commerce.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 5. Questionnaires; number, form, and scope of inquiries
The Secretary shall prepare questionnaires, and shall determine the inquiries, and the number, form, and subdivisions thereof, for the statistics, surveys, and censuses provided for in this title.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1013; Pub. L. 94–521, § 4(a), Oct. 17, 1976, 90 Stat. 2459.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 82, 111, 123, 204, 216, 251, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (Mar. 6, 1902, ch. 139, § 7, 32 Stat. 52; June 7, 1906, ch. 3048, 34 Stat. 218; Aug. 7, 1916, ch. 274, § 2, 39 Stat. 437; June 18, 1929, ch. 28, §§ 3, 4, 16, 46 Stat. 21, 22, 25; 1939 Reorganization Plan No. II, § 4(e), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1431; 1940 Reorganization Plan No. III, § 3, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1232; June 25, 1947, ch. 124, 61 Stat. 163; June 19, 1948, ch. 502, § 3, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Sept. 7, 1950, ch. 910, §§ 1, 4, 64 Stat. 784, 785; July 16, 1952, ch. 912, 66 Stat. 736).
Section consolidates section 82 of title 13, U.S.C., 1952 ed., which related to statistics on cottonseed, oilseeds, nuts and kernels, fats, oils, and greases, with part of the second sentence of section 111 of such title, which section related to miscellaneous statistics; with the first sentence of section 123 of such title, which section related to censuses of manufacturers, mineral industries, and other businesses; with the second sentence of section 204 of such title, which section related to censuses of population, agriculture, irrigation, drainage, etc.; with the third sentence of section 216 of such title, which section related to censuses of agriculture; with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such sections 204 and 216 applicable to the censuses of housing; and with part of section 251(b) of such title relating to censuses of governments.
Sections 82, 123 and 204 of title 13, U.S.C., 1952 ed., provided that the inquiries, etc., should be determined by the Director of the Census, with the approval of the Secretary of Commerce. Section 111 thereof provided that the Director of the Census should prepare the schedules, etc., and sections 216 and 251(b) thereof (the former amended in 1952, the latter enacted in 1950) provided that the inquiries, etc., should be determined by the Secretary of Commerce. This consolidated section vests such duties in the Secretary of Commerce, which is in conformity not only with such sections 216 and 251(b), but also with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology.
For remainder of sections 111, 123, 204, 216, and 251 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed. (which has been transferred in its entirety to this revised title), see Distribution Table.

Editorial Notes
Amendments1976—Pub. L. 94–521 substituted “Questionnaires” for “Schedules” in section catchline and in text.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.

Restriction on Collection of Census Data on RacePub. L. 111–117, div. B, title I, Dec. 16, 2009, 123 Stat. 3115, provided in part: “That none of the funds provided in this or any other Act for any fiscal year may be used for the collection of census data on race identification that does not include ‘some other race’ as a category”.

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 111–8, div. B, title I, Mar. 11, 2009, 123 Stat. 562.
Pub. L. 110–161, div. B, title I, Dec. 26, 2007, 121 Stat. 1887.
Pub. L. 109–108, title II, Nov. 22, 2005, 119 Stat. 2308.
Pub. L. 108–447, div. B, title II, Dec. 8, 2004, 118 Stat. 2876.



§ 6. Information from other Federal departments and agencies; acquisition of reports from other governmental and private sources(a) The Secretary, whenever he considers it advisable, may call upon any other department, agency, or establishment of the Federal Government, or of the government of the District of Columbia, for information pertinent to the work provided for in this title.

(b) The Secretary may acquire, by purchase or otherwise, from States, counties, cities, or other units of government, or their instrumentalities, or from private persons and agencies, such copies of records, reports, and other material as may be required for the efficient and economical conduct of the censuses and surveys provided for in this title.

(c) To the maximum extent possible and consistent with the kind, timeliness, quality and scope of the statistics required, the Secretary shall acquire and use information available from any source referred to in subsection (a) or (b) of this section instead of conducting direct inquiries.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1013; Pub. L. 85–207, § 3, Aug. 28, 1957, 71 Stat. 481; Pub. L. 94–521, § 5(a), Oct. 17, 1976, 90 Stat. 2460.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 215, 252, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 15, 46 Stat. 25; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Sept. 7, 1950, ch. 910, § 1, 64 Stat. 784).
Section consolidates section 215 of title 13, U.S.C., 1952 ed., with those parts of sections 122 and 252 of such title which respectively made such section 215 applicable to the quinquennial censuses of manufacturers and the mineral industries and other businesses, and governments, and with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 215 applicable to the decennial censuses of housing (see subchapters I, II, and III of chapter 5 of this title). As originally enacted in 1929, such section 215 had related only to the decennial censuses of population, agriculture, etc., the provisions for which are continued in subchapter II of chapter 5 of this title.
The provisions, as revised in this section, relate, not only to the censuses referred to above, but also, to all other investigations provided for in this title. This was probably the Congressional intent.
Words in section 215 of title 13, U.S.C., 1952 ed., “on request of the Director of the Census”, were omitted since all functions under this title are vested primarily in the Secretary (of Commerce), in view of 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology.
For remainder of sections 122 and 252 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed. (which has been transferred in its entirety to this revised title), see Distribution Table.

Editorial Notes
Amendments1976—Pub. L. 94–521 substituted “Information from other Federal departments and agencies; acquisition of reports from other governmental and private sources” for “Requests to other departments and offices for information, acquisition of reports from governmental and other sources” in section catchline.
Subsec. (a). Pub. L. 94–521 substituted “considers” for “deems”, and “agency, or establishment of the Federal Government, or of the government of the District of Columbia” for “or office of the Government”.
Subsec. (c). Pub. L. 94–521 added subsec. (c).
1957—Pub. L. 85–207 inserted “, acquisition of reports from governmental and other sources” in section catchline, designated existing provisions as subsec. (a), and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 7. Printing; requisitions upon Director of the Government Publishing Office; publication of bulletins and reports
The Secretary may make requisition upon the Director of the Government Publishing Office for miscellaneous printing necessary to carry out the provisions of this title. He may further have printed by the Director of the Government Publishing Office, in such editions as he deems necessary, preliminary and other census bulletins, and final reports of the results of the several investigations authorized by this title, and may publish and distribute such bulletins and reports.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1013; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 213, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 13, 46 Stat. 25; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441).
Section consolidates section 213 of title 13, U.S.C., 1952 ed., with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 213 applicable to the censuses of housing.
The enumeration in section 213 of title 13, U.S.C. 1952 ed., of the types of printing (“Blanks, schedules, circulars, pamphlets, envelopes, work sheets”) was omitted as unnecessary and covered by the words “miscellaneous printing”.
The provisions have been reworded to make it clear that they relate to all statistical and census operations under this title, and changes were made in phraseology.
For remainder of section 1442 of title 42, U.S.C., 1952 ed. (which section has been transferred in its entirety to this revised title), see Distribution Table.

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in section catchline and in two places in text on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.



§ 8. Authenticated transcripts or copies of certain returns; other data; restriction on use; disposition of fees received(a) The Secretary may, upon written request, furnish to any respondent, or to the heir, successor, or authorized agent of such respondent, authenticated transcripts or copies of reports (or portions thereof) containing information furnished by, or on behalf of, such respondent in connection with the surveys and census provided for in this title, upon payment of the actual or estimated cost of searching the rec­ords and furnishing such transcripts or copies.

(b) Subject to the limitations contained in sections 6(c) and 9 of this title, the Secretary may furnish copies of tabulations and other statistical materials which do not disclose the information reported by, or on behalf of, any particular respondent, and may make special statistical compilations and surveys, for departments, agencies, and establishments of the Federal Government, the government of the District of Columbia, the government of any possession or area (including political subdivisions thereof) referred to in section 191(a) of this title, State or local agencies, or other public and private persons and agencies, upon payment of the actual or estimated cost of such work. In the case of nonprofit agencies or organizations, the Secretary may engage in joint statistical projects, the purpose of which are otherwise authorized by law, but only if the cost of such projects are shared equitably, as determined by the Secretary.

(c) In no case shall information furnished under this section be used to the detriment of any respondent or other person to whom such information relates, except in the prosecution of alleged violations of this title.

(d) All moneys received in payment for work or services enumerated under this section shall be deposited in a separate account which may be used to pay directly the costs of such work or services, to repay appropriations which initially bore all or part of such costs, or to refund excess sums when necessary.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1013; Pub. L. 85–207, § 4, Aug. 28, 1957, 71 Stat. 481; Pub. L. 94–521, § 6(a), Oct. 17, 1976, 90 Stat. 2460.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 218, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 18, 46 Stat. 25; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441).
Section consolidates section 218 of title 13, U.S.C., 1952 ed., with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 218 applicable to the censuses of housing. For remainder of such section 1442 of title 42 (which has been transferred in its entirety to this revised title), see Distribution Table.
References to the Secretary, meaning the Secretary of Commerce, were substituted for references to the Director of the Census, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title. For the same reason, a reference in section 218 of title 13, U.S.C., 1952 ed., to the Bureau of the Census was changed, in subsection (e) of this revised section to “Department of Commerce or any bureau or agency thereof”.
Changes were made in phraseology and arrangement.

Editorial Notes
Amendments1976—Pub. L. 94–521 substituted “Authenticated transcripts or copies” for “Certified copies” in section catchline.
Subsec. (a). Pub. L. 94–521 substituted provision that the Secretary may furnish to any respondent, or the successor or authorized agent of such respondent, transcripts or copies of reports containing information furnished in connection with the surveys and census, upon payment of the necessary costs, for provision that authorized the Secretary, in his discretion, to furnish the Governors of States and Territories, courts of record, and individuals, data for genealogical and other proper purposes, from the population, agriculture, and housing schedules prepared under the authority of subchapter II of chapter 5 of this title, upon payment of the necessary costs, plus one dollar for supplying a certificate.
Subsec. (b). Pub. L. 94–521 inserted provision subjecting the Secretary to the limitations contained in sections 6(c) and 9 of this title, when furnishing statistical materials under this section, substituted “copies of tabulations and other statistical materials” for “transcripts or copies of tables and other census records”, inserted provision that materials furnished under this section may not disclose information reported by, or on behalf of, a particular respondent, and substituted a provision enumerating the public and private establishments and individuals, on behalf of whom, special statistical compilations may be conducted for provision that such compilations may be conducted on behalf of State or local officials, private concerns, or individuals.
Subsec. (c). Pub. L. 94–521 struck out “the authority of” after “furnished under”, substituted “any respondent or other person” for “the persons”, and inserted “except in the prosecution of alleged violations of this title” after “relates,”.
1957—Subsec. (b). Pub. L. 85–207, § 4(a), inserted sentence at end respecting engagement in joint statistical projects.
Subsec. (d). Pub. L. 85–207, § 4(b), required the deposit in a separate account of moneys received in payment for work or services, previously credited to an appropriation for collecting statistics, and permitted certain uses of such account.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 9. Information as confidential; exception(a) Neither the Secretary, nor any other officer or employee of the Department of Commerce or bureau or agency thereof, or local government census liaison, may, except as provided in section 8 or 16 or chapter 10 of this title or section 210 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 or section 2(f) of the Census of Agriculture Act of 1997—(1) use the information furnished under the provisions of this title for any purpose other than the statistical purposes for which it is supplied; or

(2) make any publication whereby the data furnished by any particular establishment or individual under this title can be identified; or

(3) permit anyone other than the sworn officers and employees of the Department or bureau or agency thereof to examine the individual reports.

No department, bureau, agency, officer, or employee of the Government, except the Secretary in carrying out the purposes of this title, shall require, for any reason, copies of census reports which have been retained by any such establishment or individual. Copies of census reports which have been so retained shall be immune from legal process, and shall not, without the consent of the individual or establishment concerned, be admitted as evidence or used for any purpose in any action, suit, or other judicial or administrative proceeding.

(b) The provisions of subsection (a) of this section relating to the confidential treatment of data for particular individuals and establishments, shall not apply to the censuses of governments provided for by subchapter III of chapter 5 of this title, nor to interim current data provided for by subchapter IV of chapter 5 of this title as to the subjects covered by censuses of governments, with respect to any information obtained therefor that is compiled from, or customarily provided in, public rec­ords.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1013; Pub. L. 87–813, Oct. 15, 1962, 76 Stat. 922; Pub. L. 101–533, § 5(b)(2), Nov. 7, 1990, 104 Stat. 2348; Pub. L. 103–430, § 2(b), Oct. 31, 1994, 108 Stat. 4394; Pub. L. 105–113, § 4(a)(1), Nov. 21, 1997, 111 Stat. 2276; Pub. L. 105–119, title II, § 210(k), Nov. 26, 1997, 111 Stat. 2487.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 73, 83, 122, 208, 211, 252, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (Aug. 7, 1916, ch. 274, § 3, 39 Stat. 437; Apr. 2, 1924, ch. 80, § 3, 43 Stat. 31; June 18, 1929, ch. 28, §§ 8, 11, 21, 46 Stat. 23, 25, 26; July 25, 1947, ch. 331, 61 Stat. 457; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Sept. 7, 1950, ch. 910, § 2, 64 Stat. 784).
Section consolidates parts of sections 73 and 83 of title 13, U.S.C., 1952 ed., part of section 208 of such title, section 211 of such title, that part of section 122 of such title which made such sections 208 and 211 applicable to the quinquennial censuses of manufacturers, the mineral industries, and other businesses (see subchapter I of chapter 5 of this revised title), that part of section 252 of such title which made such sections 208 and 211 applicable to the quinquennial censuses of governments (see subchapter III of chapter 5 of this revised title), the second proviso in such section 252, and that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such sections 208 and 211 applicable to the decennial censuses of housing (see subchapter II of chapter 5 of this revised title).
Words “except as provided in section 8 of this title” were inserted in opening phrase of subsection (a) for the purpose of clarity.
References to the Secretary, the Department of Commerce and bureaus and agencies thereof, and to other officers and employees of such Department, bureaus or agencies, were substituted for references to the Director of the Census, the “Census Office”, and the enumeration (in section 208 of title 13, U.S.C., 1952 ed.) of certain types of employees, for the purpose of completeness, and to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
The penal provisions of sections 73, 83, and 208 of title 13, U.S.C., 1952 ed., prescribing penalties for wrongful disclosure of information, are set out in section 214 of this title.
Changes were made in phraseology.
For remainder of sections 122, 208, and 252 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed. (which section has been transferred in its entirety to this revised title), see Distribution Table.

Editorial Notes

References in TextSection 210 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998, referred to in subsec. (a), is section 210 of Pub. L. 105–119, title II, Nov. 26, 1997, 111 Stat. 2483, which amended this section and enacted provisions set out as a note under section 141 of this title.
Section 2(f) of the Census of Agriculture Act of 1997, referred to in subsec. (a), is classified to section 2204g(f) of Title 7, Agriculture.

Amendments1997—Subsec. (a). Pub. L. 105–119, which directed the substitution, in introductory provisions, of “of this title or section 210 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998—” for “of this title—”, was executed by substituting “of this title or section 210 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998” for “of this title” to reflect the probable intent of Congress and the amendment by Pub. L. 105–113. See below.
Pub. L. 105–113 inserted “or section 2(f) of the Census of Agriculture Act of 1997” after “chapter 10 of this title”.
1994—Subsec. (a). Pub. L. 103–430 inserted “or local government census liaison,” after “thereof,” and “or 16” after “section 8”.
1990—Subsec. (a). Pub. L. 101–533 inserted “or chapter 10” after “section 8”.
1962—Subsec. (a). Pub. L. 87–813 inserted sentences stating that no department, bureau, agency, officer, or employee of the Government, except the Secretary in carrying out the purposes of this title, shall require, for any reason, copies of census reports which have been retained by any such establishment or individual, and providing that copies of census reports which have been so retained shall be immune from legal process, and shall not, without the consent of the individual or establishment, be admitted as evidence or used for any purpose in any action, suit or other judicial or administrative proceeding.



[§ 10. Repealed. Pub. L. 86–682, § 12(a), Sept. 2, 1960, 74 Stat. 708, eff. Sept. 1, 1960]

Section, act Aug. 31, 1954, ch. 1158, § 1, 68 Stat. 1014, related to free transmittal of official mail in census matters.



§ 11. Authorization of appropriations
There is authorized to be appropriated, out of the Treasury of the United States, such sums as may be necessary to carry out all provisions of this title.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1014.)

Historical and Revision NotesSection is new, and has been inserted to supply the customary authorization of appropriations necessary in carrying out any of the provisions of this title.

Statutory Notes and Related Subsidiaries
Bureau of the Census Working Capital FundPub. L. 104–208, div. A, title I, § 101(a) [title II, § 210], Sept. 30, 1996, 110 Stat. 3009, 3009–41, provided that: “There is hereby established the Bureau of the Census Working Capital Fund, which shall be available without fiscal year limitation, for expenses and equipment necessary for the maintenance and operation of such services and projects as the Director of the Census Bureau determines may be performed more advantageously when centralized: Provided, That such central services shall, to the fullest extent practicable, be used to make unnecessary the maintenance of separate like services in the divisions and offices of the Bureau: Provided further, That a separate schedule of expenditures and reimbursements, and a statement of the current assets and liabilities of the Working Capital Fund as of the close of the last completed fiscal year, shall be prepared each year: Provided further, That notwithstanding 31 U.S.C. 3302, the Working Capital Fund may be credited with advances and reimbursements from applicable appropriations of the Bureau and from funds of other agencies or entities for services furnished pursuant to law: Provided further, That any inventories, equipment, and other assets pertaining to the services to be provided by such funds, either on hand or on order, less the related liabilities or unpaid obligations, and any appropriations made hereafter for the purpose of providing capital, shall be used to capitalize the Working Capital Fund: Provided further, That the Working Capital Fund shall provide for centralized services at rates which will return in full all expenses of operation, including depreciation of fund plant and equipment, amortization of automated data processing software and hardware systems, and an amount necessary to maintain a reasonable operating reserve as determined by the Director.”




§ 12. Mechanical and electronic development
The Secretary is authorized to have conducted mechanical and electronic development work as he determines is needed to further the functions and duties of carrying out the purposes of this title and may enter into such developmental contracts as he may determine to be in the best interest of the Government.
(Added Pub. L. 85–207, § 5, Aug. 28, 1957, 71 Stat. 481.)

§ 13. Procurement of professional services
The Secretary shall have authority to contract with educational and other research organizations for the preparation of monographs and other reports and materials of a similar nature.
(Added Pub. L. 85–207, § 5, Aug. 28, 1957, 71 Stat. 481.)

[§ 14. Repealed. Pub. L. 89–473, § 2(a), June 29, 1966, 80 Stat. 221]

Section, added Pub. L. 87–489, § 1(a), June 19, 1962, 76 Stat. 104, provided for reimbursement between appropriations. See section 1534 of Title 31, Money and Finance.

Statutory Notes and Related Subsidiaries
RepealsPub. L. 89–473, June 29, 1966, 80 Stat. 221, which repealed this section and struck out item 14 in the analysis of sections comprising this chapter, was itself repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068.



§ 15. Leases for 1980 decennial census
The 15 percent limitation contained in section 322 11 See References in Text note below. of the Act of June 30, 1932 (47 Stat. 412) shall not apply to leases entered into by the Secretary for the purpose of carrying out the 1980 decennial census, but no lease may be entered into for such purpose at a rental in excess of 105 percent of the appraised fair annual rental of the leased premises, or a proportionate part of the appraised fair annual rental in the case of a lease for less than a year.
(Added Pub. L. 96–52, § 1(a), Aug. 13, 1979, 93 Stat. 358; amended Pub. L. 108–178, § 4(c), Dec. 15, 2003, 117 Stat. 2641.)

Editorial Notes

References in TextSection 322 of the Act of June 30, 1932 (47 Stat. 412), referred to in text, was repealed by Pub. L. 100–678, § 7, Nov. 17, 1988, 102 Stat. 4052.

Amendments2003—Pub. L. 108–178 struck out “; 40 U.S.C. 278a” after “47 Stat. 412”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–178 effective Aug. 21, 2002, see section 5 of Pub. L. 108–178, set out as a note under section 5334 of Title 5, Government Organization and Employees.



§ 16. Address information reviewed by States and local governments(a) The Secretary, to assist efforts to ensure the accuracy of censuses and surveys under this title, shall—(1) publish standards defining the content and structure of address information which States and local units of general purpose government may submit to the Secretary to be used in developing a national address list;

(2)(A) develop and publish a timetable for the Bureau to receive, review, and respond to submissions of information under paragraph (1) before the decennial census date; and

(B) provide for a response by the Bureau with respect to such submissions in which the Bureau specifies its determinations regarding such information and the reasons for such determinations; and


(3) be subject to the review process developed under section 3 of the Census Address List Improvement Act of 1994 relating to responses pursuant to paragraph (2).


(b)(1) The Secretary—(A) shall provide officials who are designated as census liaisons by a local unit of general purpose government with access to census address information for the purpose of verifying the accuracy of the address information of the Bureau for census and survey purposes; and

(B) together with such access, should provide an explanation of duties and obligations under this title.


(2) Access under paragraph (1) shall be limited to address information concerning addresses within the local unit of general purpose government represented by the census liaison or an adjacent local unit of general purpose government.

(3) The Bureau should respond to each recommendation made by a census liaison concerning the accuracy of address information, including the determination (and reasons therefor) of the Bureau regarding each such recommendation.

(4) For the purposes of paragraph (1), in a case in which a local unit of general purpose government is within another local unit of general purpose government and is not independent of the enclosing unit, the census liaison shall be designated by the local unit of general purpose government which is within the enclosing local unit of general purpose government.

(5) A census liaison may not use information made available under paragraph (1) for any purpose other than the purpose specified in paragraph (1).


(c) For the purposes of this section—(1) the term “local unit of general purpose government” has the meaning given such term by section 184(1) of this title; and

(2) the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States.


(Added Pub. L. 103–430, § 2(a), Oct. 31, 1994, 108 Stat. 4393.)

Editorial Notes

References in TextSection 3 of the Census Address List Improvement Act of 1994, referred to in subsec. (a)(3), is section 3 of Pub. L. 103–430, set out below.

Statutory Notes and Related Subsidiaries
Development of Appeals Process by Administrator of Office of Information and Regulatory AffairsPub. L. 103–430, § 3, Oct. 31, 1994, 108 Stat. 4394, provided that: “The Administrator of the Office of Information and Regulatory Affairs, acting through the Chief Statistician and in consultation with the Bureau of the Census, shall develop an appeals process for those States and local units of general purpose government which desire to appeal determinations of the Bureau of the Census pursuant to section 16(a)(2) or (b)(3) of title 13, United States Code. Appeals under such process shall be resolved before the decennial census date. The Chief Statistician shall publish the proposed appeals process for a period of public comment before finalizing such process.”





SUBCHAPTER II—OFFICERS AND EMPLOYEES
§ 21. Director of the Census; duties(a) Appointment.—(1) In general.—The Bureau shall be headed by a Director of the Census, appointed by the President, by and with the advice and consent of the Senate, without regard to political affiliation.

(2) Qualifications.—Such appointment shall be made from individuals who have a demonstrated ability in managing large organizations and experience in the collection, analysis, and use of statistical data.


(b) Term of Office.—(1) In general.—The term of office of the Director shall be 5 years, and shall begin on January 1, 2012, and every fifth year thereafter. An individual may not serve more than 2 full terms as Director.

(2) Vacancies.—Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which such individual’s predecessor was appointed, shall be appointed for the remainder of that term. The Director may serve after the end of the Director’s term until reappointed or until a successor has been appointed, but in no event longer than 1 year after the end of such term.

(3) Removal.—An individual serving as Director may be removed from office by the President. The President shall communicate in writing the reasons for any such removal to both Houses of Congress not later than 60 days before the removal.

(4) Personnel actions.—Except as provided under paragraph (3), nothing in this subsection shall prohibit a personnel action otherwise authorized by law with respect to the Director of the Census, other than removal.


(c) Duties.—The Director shall perform such duties as may be imposed upon the Director by law, regulations, or orders of the Secretary.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1014; Pub. L. 112–166, § 3(a), Aug. 10, 2012, 126 Stat. 1291.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 2 (Mar. 6, 1902, ch. 139, § 3, 32 Stat. 51; June 18, 1929, ch. 28, § 21, 46 Stat. 26). The provision of section 2 of title 13, U.S.C., 1952 ed., which imposed upon the Director the duty to superintend and direct the taking of censuses of the United States was omitted in view of 1950 Reorganization Plan No. 5, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263, which transferred all functions of all officers, employees, bureaus, and agencies of the Department of Commerce to the Secretary of Commerce, and this title, as revised, vests such duty in the Secretary. However, under section 4 of this title, he may delegate his functions hereunder.
“Bureau” was substituted for “permanent Census Office”. See Revision Note to section 2 of this title.
At the end of this section, references to regulations, and to orders of the Secretary, were added after “law” in view of the changes effected by 1950 Reorganization Plan No. 5, referred to above.
Changes were made in phraseology.

Editorial Notes
Amendments2012—Pub. L. 112–166 amended section generally. Prior to amendment, text read as follows: “The Bureau shall be headed by a Director of the Census, appointed by the President, by and with the advice and consent of the Senate. The Director shall perform such duties as may be imposed upon him by law, regulations, or orders of the Secretary.”

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentPub. L. 112–166, § 6(b), Aug. 10, 2012, 126 Stat. 1295, provided that: “The provisions of sections 3 and 4 [amending this section and enacting provisions set out as notes under this section] (including any amendments made by those sections) shall take effect on the date of enactment of this Act [Aug. 10, 2012].”


Transition RulesPub. L. 112–166, § 3(b), Aug. 10, 2012, 126 Stat. 1291, provided that:
“(1) Appointment of initial director.—The initial Director of the Bureau of the Census shall be appointed in accordance with the provisions of section 21(a) of title 13, United States Code, as amended by subsection (a).

“(2) Interim role of current director of the census after date of enactment.—If, as of January 1, 2012, the initial Director of the Bureau of the Census has not taken office, the officer serving on December 31, 2011, as Director of the Census (or Acting Director of the Census, if applicable) in the Department of Commerce—“(A) shall serve as the Director of the Bureau of the Census; and

“(B) shall assume the powers and duties of such Director for one term beginning January 1, 2012, as described in section 21(b) of such title, as so amended.”





Technical and Conforming AmendmentsPub. L. 112–166, § 3(c), Aug. 10, 2012, 126 Stat. 1291, provided that: “Not later than January 1, 2012, [sic] the Secretary of Commerce, in consultation with the Director of the Census, shall submit to each House of the Congress draft legislation containing any technical and conforming amendments to title 13, United States Code, and any other provisions which may be necessary to carry out the purposes of this section [amending this section and enacting provisions set out as notes under this section].”




§ 22. Qualifications of permanent personnel
All permanent officers and employees of the Bureau shall be citizens of the United States.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1014; Pub. L. 86–769, § 1, Sept. 13, 1960, 74 Stat. 911.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 5, 6 (Mar. 6, 1902, ch. 139, §§ 5, 10, 32 Stat. 51, 53; June 18, 1929, ch. 28, § 21, 46 Stat. 26).
Section consolidates section 5 of title 13, U.S.C., 1952 ed., with section 6 of such title.
A reference to “officers” was inserted for completeness, and the word “permanent” was inserted before “officers and employees” for the purpose of clarity.
The provision in section 5 of title 13, U.S.C., 1952 ed., excepting unskilled laborers from the requirements for citizenship, was omitted as superseded and covered by the Classification Act of 1949 (5 U.S.C., 1952 ed., ch. 21).
The provision that appointments and compensation shall be subject to the Classification Act of 1949 is new but is in accordance with existing law. See chapter 21 of title 5, U.S.C., 1952 ed., Executive Departments and Government Officers and Employees.
The provision in section 5 of title 13, U.S.C., 1952 ed., giving preference in appointments to war veterans and their widows, was omitted as superseded and covered by the Veterans’ Preference Act of 1944 (chapter 17 of Title 5, U.S.C., 1952 ed., Executive Departments and Government Officers and Employees).
Changes were made in phraseology.

Editorial Notes
Amendments1960—Pub. L. 86–769 struck out references to appointment and compensation under the Civil Service laws and the Classification Act of 1949.

Statutory Notes and Related Subsidiaries
Program for Employment of Spanish-Origin Personnel in Bureau; Report to CongressPub. L. 94–311, § 6, June 16, 1976, 90 Stat. 689, required Department of Commerce to implement an affirmative action program within Bureau of the Census for employment of personnel of Spanish origin or descent and to submit a report to Congress within one year of June 16, 1976, on progress of such program.



§ 23. Additional officers and employees(a) The Secretary may establish, at rates of compensation to be fixed by him without regard to the Classification Act of 1949, as many temporary positions as may be necessary to meet the requirements of the work provided for by law. Bureau employees who are transferred to any such temporary positions shall not lose their permanent civil service status by reason of the transfer. The Secretary may make appointments to such temporary positions in conformity with the civil service laws and rules.

(b) In addition to employees of the Department of Commerce, employees of other departments and independent offices of the Government may, with the consent of the head of the respective department or office, be employed and compensated for field work in connection with the work provided for by law without regard to section 301 of the Dual Compensation Act.

(c) The Secretary may utilize temporary staff, including employees of Federal, State, or local agencies or instrumentalities, and employees of private organizations to assist the Bureau in performing the work authorized by this title, but only if such temporary staff is sworn to observe the limitations imposed by section 9 of this title.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1014; Pub. L. 86–769, § 2, Sept. 13, 1960, 74 Stat. 911; Pub. L. 88–448, title IV, § 401(p), Aug. 19, 1964, 78 Stat. 492; Pub. L. 94–521, § 12(b), Oct. 17, 1976, 90 Stat. 2465.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 203, 216, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, §§ 3, 16, 46 Stat. 21, 25; July 6, 1949, ch. 298, §§ 1, 2, 63 Stat. 406; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; July 16, 1952, ch. 912, 66 Stat. 736).
Section consolidates parts of sections 203 and 216 of title 13, U.S.C., 1952 ed., with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such sections 203 and 216 applicable to the censuses of housing.
Section 122 of title 13, U.S.C., 1952 ed., which related to quinquennial censuses of manufacturers, the mineral industries, transportation, and other businesses (see subchapter I of chapter 5 of this revised title), and section 252 of title 13, U.S.C., 1952 ed., which related to quinquennial censuses of governments (see subchapter III of chapter 5 of this title), made section 203 of such title applicable to those censuses. However, since the particular provisions of such section 203 that have been carried into this revised section apparently related, as supplemented by section 1442(b) of title 42, U.S.C., 1952 ed., to the decennial censuses provided for in sections 201 et seq. of such title, and in such section 1442 of title 42 (see subchapter II of chapter 5 of this revised title), and apparently could have no relevancy to the quinquennial censuses referred to above, this revised section relates only to such decennial censuses.
In subsection (a), “Departmental Service” was substituted for “District of Columbia”, since the Bureau of the Census now has its headquarters in Maryland, and not in the District of Columbia.
In this section, a reference to the Bureau of the Census was changed to a reference to the Department of Commerce, and references to the Director of the Census were changed in all but one case to references to the Secretary (of Commerce) to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title. The provision of section 203 of title 13, U.S.C., 1952 ed., that appointments under the particular provisions thereof that have been carried into subsection (a) of this revised section should be made upon the recommendation of the Director of the Census, have been omitted from such subsection (a) for the same reason. Further, words “or to whatever other officer is designated by the Secretary to take the census provided for in sections 141 and 142 of this title” were inserted after “Director of the Census” in par. (1) of subsection (a), to conform with such 1950 Reorganization Plan.
The first paragraph of section 203 of title 13, U.S.C., 1952 ed., which provided for the employment of two assistant directors for each decennial census period, was omitted as obsolete and superseded, in view of section 122 of such title, which made such section 203 applicable to the quinquennial censuses of manufactures and other businesses, and to surveys (see subchapter IV of chapter 5 of this title), thus rendering such first paragraph ineffective and meaningless. See also section 121(b) of title 13, U.S.C., 1952 ed.
The third proviso in the second paragraph of section 203 of title 13, U.S.C., 1952 ed., giving preference in appointments to disabled war veterans, their widows, and, under certain circumstances, to their wives, was omitted as superseded and covered by the Veterans’ Preference Act of 1944 (chapter 17 of title 5, U.S.C., 1952 ed., Executive Departments and Government Officers and Employees).
Changes were made in phraseology and arrangement.
Remainder of section 203 of title 13, U.S.C., 1952 ed., is incorporated in this subchapter, and for remainder of section 216 thereof, and of section 1442 of title 42, U.S.C., 1952 ed. (which has been transferred in its entirety to this revised title), see Distribution Table.

Editorial Notes

References in TextThe Classification Act of 1949, referred to in subsec. (a), is act Oct. 28, 1949, ch. 782, 63 Stat. 954, as amended, which was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and reenacted by the first section thereof as chapter 51 and subchapter III of chapter 53 of Title 5, Government Organization and Employees.
Section 301 of the Dual Compensation Act, referred to in subsec. (b), which was classified to section 3105 of former Title 5, Executive Departments and Government Officers and Employees, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and reenacted by the first section thereof as section 5533 of Title 5.

Amendments1976—Subsec. (c). Pub. L. 94–521 added subsec. (c).
1964—Subsec. (b). Pub. L. 88–448 inserted “without regard to section 301 of the Dual Compensation Act”.
1960—Subsec. (a). Pub. L. 86–769 substituted “The Secretary may establish, at rates of compensation to be fixed by him without regard to the Classification Act of 1949, as many temporary positions as may be necessary to meet the requirements of the work provided for by law. Bureau employees who are transferred to any such temporary positions shall not lose their permanent civil service status by reason of the transfer. The Secretary may make appointments to such temporary positions in conformity with the civil service laws and rules” for “The Secretary may appoint, without regard to the Classification Act of 1949, at rates of compensation to be fixed by him, as many temporary employees in the Departmental Service as may be necessary to meet the requirements of the work provided for in this title. Census employees who are transferred to any such temporary positions shall not lose their permanent Civil Service status by reason of the transfer. The Secretary shall make all such temporary appointments in conformity with the Civil Service laws and rules”.
Subsec. (b). Pub. L. 86–769 substituted “by law” for “in this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.

Effective Date of 1964 AmendmentAmendment by Pub. L. 88–448 effective on first day of first month which begins later than ninetieth day following Aug. 19, 1964, see section 403 of Pub. L. 88–448, title IV, Aug. 19, 1964, 78 Stat. 496.

Temporary Positions Relating to Decennial CensusesPub. L. 108–447, div. B, title II, § 205, Dec. 8, 2004, 118 Stat. 2883, provided that: “Hereafter, none of the funds made available by this or any other Act for the Department of Commerce shall be available to reimburse the Unemployment Trust Fund or any other fund or account of the Treasury to pay for any expenses authorized by section 8501 of title 5, United States Code, for services performed by individuals appointed to temporary positions within the Bureau of the Census for purposes relating to the decennial censuses of population.”

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 106–553, § 1(a)(2) [title II, § 204], Dec. 21, 2000, 114 Stat. 2762, 2762A–78.
Pub. L. 106–113, div. B, § 1000(a)(1) [title II, § 204], Nov. 29, 1999, 113 Stat. 1535, 1501A–31.
Pub. L. 105–277, div. A, § 101(b) [title II, § 204], Oct. 21, 1998, 112 Stat. 2681–50, 2681–86.
Pub. L. 105–119, title II, § 204, Nov. 26, 1997, 111 Stat. 2479.
Pub. L. 104–208, div. A, title I, § 101(a) [title II, § 204], Sept. 30, 1996, 110 Stat. 3009, 3009–39.
Pub. L. 104–134, title I, § 101[(a)] [title II, § 204], Apr. 26, 1996, 110 Stat. 1321, 1321–30; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.
Pub. L. 103–317, title II, § 204, Aug. 26, 1994, 108 Stat. 1749.
Pub. L. 103–121, title II, § 204, Oct. 27, 1993, 107 Stat. 1177.
Pub. L. 102–395, title II, § 204, Oct. 6, 1992, 106 Stat. 1855.
Pub. L. 102–140, title II, § 204, Oct. 28, 1991, 105 Stat. 806.
Pub. L. 101–515, title I, § 104, Nov. 5, 1990, 104 Stat. 2108.
Pub. L. 101–382, title I, § 141, Aug. 20, 1990, 104 Stat. 654, provided that:
“(a) General Rule.—The determination of whether temporary 1990 census services constitute ‘Federal service’ for purposes of subchapter I of chapter 85 of title 5, United States Code, shall be made under the provisions of such subchapter without regard to any provision of law not contained in such subchapter.

“(b) Temporary 1990 Census Services.—For purposes of subsection (a), the term ‘temporary 1990 census services’ means services performed by individuals appointed to temporary positions within the Bureau of the Census for purposes relating to the 1990 decennial census of population (as determined under regulations determined by the Secretary of Commerce).”



Pub. L. 101–302, title II, May 25, 1990, 104 Stat. 215, provided that: “Services performed after April 20, 1990, by individuals appointed to temporary positions within the Bureau of the Census for purposes relating to the 1990 decennial census of population shall not constitute ‘Federal service’ for purposes of section 8501 of title 5, United States Code.”

Pub. L. 101–86, Aug. 16, 1989, 103 Stat. 593, as amended by Pub. L. 101–293, § 1, May 17, 1990, 104 Stat. 192, provided that Federal annuitants or former members of the uniformed services who return to Government service under temporary appointments to assist in carrying out the 1990 decennial census of population would be exempt from certain provisions of Title 5, Government Organization and Employees, relating to offsets from pay and other benefits.
[Pub. L. 101–293, § 2, May 17, 1990, 104 Stat. 192, provided that amendment of Pub. L. 101–86 by Pub. L. 101–293 may not be considered to make an exemption under Pub. L. 101–86 applicable to any service performed before May 17, 1990, which was in excess of that allowable under Pub. L. 101–86 (as then in effect).]

Policy and Practices of Bureau of Census Regarding Use of Temporary Staff; PublicationPub. L. 97–454, § 3, Jan. 12, 1983, 96 Stat. 2494, provided that: 
“Not later than 180 days after the effective date of this Act [Jan. 12, 1983], the Secretary of Commerce shall publish in the Federal Register a statement of the policy and practices of the Bureau of the Census relating to the administration of section 23(c) of title 13, United States Code. Such statement shall include a description of—
“(1) the policy of the Secretary for the use of all individuals as temporary staff pursuant to such section 23(c) to assist the Bureau of the Census in performing work authorized under such title 13;

“(2) the functions for which the Secretary, in his discretion, may appoint temporary staff to assist the Bureau in performing work authorized under such title 13;

“(3) the practice applicable to the appointment of such temporary staff in performing such work;

“(4) the requirements and penalties under such title applicable to temporary staff performing such work, together with safeguards to ensure that such temporary staff will observe the limitations imposed in section 9 of such title.”






§ 24. Special employment provisions(a) The Secretary may utilize the services of nontemporary employees of the Bureau (by assignment, promotion, appointment, detail, or otherwise) in temporary positions established for any census, for not to exceed the period during which appropriations are available for that census. Whenever the Secretary determines that the services of an employee which have been utilized under this section are no longer required in such a temporary position, he may, without regard to the provisions of any other law, return the employee to a continuing position, with rank and compensation not less than that which he held in his last permanent position in the Bureau: Provided, That no employee shall, by reason of his service in a temporary position under this subsection, lose the protection of any law or regulation with respect to his separation, suspension, furlough, or reduction in rank or compensation below the level held in his last permanent position in the Bureau. Service by a nontemporary employee in a temporary position under this subsection shall be creditable for step-increases (both periodic and longevity) under title VII of the Classification Act of 1949, as amended, as though it were a continuation of service in his last permanent position.

(b) As used in this title with respect to appointments or positions, “temporary” shall be construed to mean not in excess of one year, or not in excess of the specific period during which appropriations are available for the conduct of a particular census, whichever is longer. No employee of the Bureau who holds only a temporary appointment within the meaning of this section shall be considered as other than strictly temporary for purposes of any other provision of law relating to separations, suspensions, or reductions in rank or compensation.

(c) The enlisted men and officers of the uniformed services may be appointed and compensated for service in temporary enumerator positions for the enumeration of personnel of the uniformed services.

(d) The Secretary may fix compensation on a piece-price basis without limitation as to the amount earned per diem, and payments may be made to enumerators for the use of private automobiles on official business without regard to section 4 of the Travel Expense Act of 1949, as amended (5 U.S.C. 837), but at rates not in excess of the rates provided by that Act.

(e) The Secretary may authorize the expenditure of necessary sums for travel expenses of persons selected for appointment for attendance at training courses held by the Department of Commerce with respect to any of the work provided for by law.

(f) Notwithstanding any other provision of law prohibiting the expenditure of public money for telephone service, the Secretary, under such regulations as he shall prescribe, may authorize reimbursement for tolls or charges for telephone service from private residences or private apartments to the extent such charges are determined by the Secretary to have been incurred to facilitate the collection of information in connection with the censuses and surveys authorized by this title.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1015; Pub. L. 86–769, § 3, Sept. 13, 1960, 74 Stat. 911; Pub. L. 88–535, Aug. 31, 1964, 78 Stat. 744.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 111, 122, 203, 252, and section 1442 of title 42, U.S.C. 1952 ed., The Public Health and Welfare (Mar. 6, 1902, ch. 139, § 7, 32 Stat. 52; June 7, 1906, ch. 3048, 34 Stat. 218; June 18, 1929, ch. 28, § 3, 46 Stat. 21; 1939 Reorganization Plan No. II, § 4(e), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1431; 1940 Reorganization Plan No. III, § 3, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1232; June 25, 1947, ch. 124, 61 Stat. 163; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 6, 1949, ch. 298, §§ 1, 2, 63 Stat. 406; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; Sept. 7, 1950, ch. 910, §§ 2, 4, 64 Stat. 784, 785).
Section consolidates those provisions of sections 111, 122, 203 and 252 of title 13, U.S.C., 1952 ed., which related to appointment of special personnel for census work, collection of statistics, etc., and the use of permanent employees for such purpose, with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 203 applicable to housing censuses (subchapter II of chapter 5 of this title).
The provisions have been reworded to make it clear that they relate to all collections of statistics, censuses, etc., provided for in this title.
References to the Director of the Census have been changed to references to the Secretary (of Commerce) to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Words “except that such special agents shall be appointed in accordance with the civil service laws” were omitted as obsolete and unnecessary in view of the Classification Act of 1949 (see 5 U.S.C., 1952 ed., ch. 21).
The provisions of section 203 of title 13, U.S.C., 1952 ed., relating to per diem rates of compensation for special agents, to authority to detail permanent employees and special agents to act as supervisors or enumerators, and to duties thereof, were omitted as obsolete and superseded by the Classification Act of 1949.
The provision of section 203 of title 13, U.S.C., 1952 ed., that the Director of the Census might delegate to the supervisors the authority to appoint enumerators, was omitted because all functions of the Director and other officers and employees of the Department of Commerce and its bureaus and agencies were transferred to the Secretary by 1950 Reorganization Plan No. 5, referred to above. However, section 4 of this title provides for delegation of functions by the Secretary.
Words “on a temporary basis” were inserted after “appointed” in subsection (a) for the purpose of clarity.
Changes were made in phraseology and arrangement.
Remainder of section 203 of title 13, U.S.C., 1952 ed., is incorporated in this subchapter, and for remainder of sections 111, 122 and 252 thereof, and of section 1442 of title 42, U.S.C., 1952 ed. (which has been transferred in its entirety to this revised title), see Distribution Table.

Editorial Notes

References in TextTitle VII of the Classification Act of 1949, as amended, referred to in subsec. (a), is title VII of act Oct. 28, 1949, ch. 872, 63 Stat. 967, as amended, which was classified to sections 1121 to 1123 of former Title 5, Executive Departments and Government Officers and Employees, and was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and reenacted by the first section thereof as sections 5335 and 5336 of Title 5, Government Organization and Employees.
Section 4 of the Travel Expense Act of 1949, as amended (5 U.S.C. 837), referred to in subsec. (d), was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and reenacted by the first section thereof as section 5704 of Title 5.

Amendments1964—Subsec. (f). Pub. L. 88–535 added subsec. (f).
1960—Pub. L. 86–769 amended section generally, and among other changes, permitted the utilization of nontemporary employees in temporary service, and their return, when the Secretary so determines, to a continuing position with rank and compensation not less than that of their last permanent position, with no loss of protection of any law or regulation with respect to their separation, suspension, furlough or reduction in rank or compensation below their last permanent position, provided that service by nontemporary employees in temporary positions is creditable for step-increases as though a continuation of their last permanent positions, defined “temporary”, and provided for payments to enumerators for the use of private automobiles on official business.

Statutory Notes and Related Subsidiaries
Salary Protection for Employees Subject to Classification Act of 1949Special provisions of this section respecting utilization of nontemporary employees of the Bureau of the Census in temporary positions in connection with any census unaffected by provisions for salary protection to employees subject to Classification Act of 1949, see section 103 of Pub. L. 87–270, title I, Sept. 21, 1961, 75 Stat. 569.



§ 25. Duties of supervisors, enumerators, and other employees(a) Each supervisor shall perform the duties imposed upon him by the Secretary in the enforcement of chapter 5 of this title in accordance with the Secretary’s orders and instructions.

(b) Each enumerator or other employee detailed to serve as enumerator shall be charged with the collection in his subdivision of the facts and statistics called for on such schedules as the Secretary determines shall be used by him in connection with any census or survey provided for by chapter 5 of this title.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1015; Pub. L. 88–530, Aug. 31, 1964, 78 Stat. 737.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 205, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 5, 46 Stat. 22; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441).
Section consolidates section 205 of title 13, U.S.C., 1952 ed., with that part of section 122 of such title which made such section 205 applicable to the surveys provided for by section 121 of such title (see subchapter IV of chapter 5), and with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 205 applicable to the censuses of housing.
References to the Secretary, meaning the Secretary of Commerce, were substituted for references to the Director of the Census, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology and arrangement.

Editorial Notes
Amendments1964—Subsec. (c). Pub. L. 88–530 repealed subsec. (c) which related to duties of enumerators in Bureau of the Census.



§ 26. Transportation by contract
The Secretary may contract with field employees for the rental and use within the continental limits of the United States of means of transportation, other than motorcycle, automobile, or airplane, and for the rental and use outside of the continental United States of any means of transportation, which means may be owned by the field employee. Such rental contracts shall be made without regard to section 4 of the Travel Expense Act of 1949, as amended (5 U.S.C. 837). The rentals shall be at rates equivalent to the prevailing rental rates of the locality. The rental contracts within the continental United States may be entered into only when the use by the field employee of such other means of transportation is safer, more economical, or more advantageous to the Government than use of his motorcycle, automobile, or airplane in conducting the census.
(Added Pub. L. 85–207, § 6, Aug. 28, 1957, 71 Stat. 482.)

Editorial Notes

References in TextSection 4 of the Travel Expense Act of 1949, as amended (5 U.S.C. 837), referred to in text, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, and reenacted by the first section thereof as section 5704 of Title 5, Government Organization and Employees.





CHAPTER 3—COLLECTION AND PUBLICATION OF STATISTICS




SUBCHAPTER I—COTTON


Sec.


41.Collection and publication.


42.Contents of reports; number of bales of linter; distribution; publication by Department of Agriculture.


43.Records and reports of cotton ginners.


44.Foreign cotton statistics.


45.Simultaneous publication of cotton reports.



SUBCHAPTER II—OILSEEDS, NUTS, AND KERNELS; FATS, OILS, AND GREASES


61.Collection and publication.


62.Additional statistics.


63.Duplicate collection of statistics prohibited; access to available statistics.



SUBCHAPTER III—APPAREL AND TEXTILES


81.Statistics on apparel and textile industries.



SUBCHAPTER IV—QUARTERLY FINANCIAL STATISTICS


91.Collection and publication.



SUBCHAPTER V—MISCELLANEOUS


101.Defective, dependent, and delinquent classes; crime.


102.Religion.


103.Designation of reports.



Editorial Notes



Amendments




1986—Pub. L. 99–467, § 1(b), Oct. 14, 1986, 100 Stat. 1192, redesignated items for subchapters III and IV as subchapters IV and V, respectively, and added items for subchapter III and section 81.

1983—Pub. L. 97–454, § 1(b), Jan. 12, 1983, 96 Stat. 2494, redesignated item for subchapter III as subchapter IV and added items for subchapter III and section 91.


SUBCHAPTER I—COTTON
§ 41. Collection and publication
The Secretary shall collect and publish statistics concerning the—(1) amount of cotton ginned;

(2) quantity of raw cotton consumed in manufacturing establishments of every character;

(3) quantity of baled cotton on hand;

(4) number of active consuming cotton spindles;

(5) number of active spindle hours; and

(6) quantity of cotton imported and exported, with the country of origin and destination.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1016.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 71 (Apr. 2, 1924, ch. 80, § 1, 43 Stat. 31; June 18, 1929, ch. 28, § 21, 46 Stat. 26).
“Secretary” was substituted for “Director of the Census” to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology and arrangement.



§ 42. Contents of reports; number of bales of linter; distribution; publication by Department of Agriculture(a) The statistics of the quantity of cotton ginned shall show the quantity ginned from each crop prior to August 1, September 1, September 15, October 1, October 15, November 1, November 15, December 1, December 15, January 1, January 15, February 1, and March 1; but the Secretary may limit the canvasses of August 1 and September 1 to those sections of the cotton-growing States in which cotton has been ginned.

(b) The quantity of cotton consumed in manufacturing establishments, the quantity of baled cotton on hand, the number of active consuming cotton spindles, the number of active spindle-hours, and the statistics of cotton imported and exported shall relate to each month, and shall be published as soon as possible after the close of the month.

(c) In collecting and publishing statistics of cotton on hand in warehouses and other storage establishments, and of cotton known as the “carry-over” in the United States, the Secretary shall ascertain and publish as a separate item in the report of cotton statistics the number of bales of linters as distinguished from the number of bales of cotton.

(d) The Secretary shall furnish to the Department of Agriculture, immediately prior to the publication of each report of that Department regarding the cotton crop, the latest available statistics hereinbefore mentioned, and the Department of Agriculture shall publish the same in connection with each of its reports concerning cotton.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1016; Pub. L. 92–331, § 4, June 30, 1972, 86 Stat. 400.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 72, 72a (Apr. 2, 1924, ch. 80, § 2, 43 Stat. 31; June 18, 1929, ch. 28, § 21, 46 Stat. 26; June 27, 1930, ch. 639, 46 Stat. 821; June 28, 1949, ch. 256, § 1, 63 Stat. 278).
Section consolidates sections 72 and 72a of title 13, U.S.C., 1952 ed.
“Secretary” was substituted for “Director of the Census” to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology and arrangement.

Editorial Notes
Amendments1972—Subsec. (a). Pub. L. 92–331 substituted “September 1, September 15, October 1, October 15, November 1, November 15, December 1, December 15, January 1, January 15, February 1,” for “August 16, September 1, September 16, October 1, October 18, November 1, November 14, December 1, December 13, January 16,” and “September 1” for “August 16”.



§ 43. Records and reports of cotton ginners
Every cotton ginner shall keep a record of the county or parish in which each bale of cotton ginned by him is grown and report at the completion of the ginning season, but not later than the March canvass, of each year a segregation of the total number of bales ginned by counties or parishes in which grown.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1016; Pub. L. 92–143, Oct. 15, 1971, 85 Stat. 393.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 74 (Apr. 2, 1924, ch. 80, § 4, 43 Stat. 32; June 18, 1929, ch. 28, § 21, 46 Stat. 26; June 14, 1938, ch. 358, 52 Stat. 678).
Section was derived from second paragraph of section 74 of title 13, U.S.C., 1952 ed. For remainder of such section 74, see Distribution Table.
Changes were made in phraseology.

Editorial Notes
Amendments1971—Pub. L. 92–143 inserted “completion of the ginning season, but not later than the”.



§ 44. Foreign cotton statistics
In addition to the information regarding cotton in the United States provided for in this subchapter, the Secretary shall compile, by correspondence or the use of published reports and documents, any available information concerning the production, consumption, and stocks of cotton in foreign countries, and the number of cotton-consuming spindles in such countries. Each report published by the Department of Commerce or agency or bureau thereof regarding cotton shall contain an abstract of the latest available information obtained under the provisions of this section, and the Secretary shall furnish the same to the Department of Agriculture for publication in connection with the reports of that department concerning cotton in the same manner as in the case of statistics relating to the United States.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1016.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 75 (Apr. 2, 1924, ch. 80, § 5, 43 Stat. 32; June 18, 1929, ch. 28, § 21, 46 Stat. 26).
References to the Director of the Census were changed to references to the Secretary (of Commerce), and words “Department of Commerce or agency or bureau thereof” were substituted for “Bureau of the Census”, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology.



§ 45. Simultaneous publication of cotton reports
The reports of cotton ginned to the dates as of which the Department of Agriculture is also required to issue cotton crop reports shall be issued simultaneously with the cotton crop reports of that department, the two reports to be issued from the same place at 3 o’clock postmeridian on or before the 12th day of the month to which the respective reports relate.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1017; Pub. L. 92–331, § 3, June 30, 1972, 86 Stat. 400.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 76 (Apr. 2, 1924, ch. 80, § 6, 43 Stat. 32; June 18, 1929, ch. 28, § 21, 46 Stat. 26; June 28, 1949, ch. 256, § 2, 63 Stat. 278).

Editorial Notes
Amendments1972—Pub. L. 92–331 substituted provisions requiring the two reports to be issued from the same place at 3 o’clock postmeridian on or before the 12th day of the month to which the respective reports relate for provisions requiring the two reports to be issued from the same place at 11 o’clock antemeridian on the 8th day following that on which the respective reports relate, and struck out provisions setting forth the date of release in the event the original release date falls on a Sunday, legal holiday, or other nonworkday in the Department of Commerce at Washington.




SUBCHAPTER II—OILSEEDS, NUTS, AND KERNELS; FATS, OILS, AND GREASES
§ 61. Collection and publication(a) The Secretary shall collect, collate, and publish monthly statistics concerning—(1) the quantities of—(A) cotton seed, soybeans, peanuts, flaxseed, corn germs, copra, sesame seed, babassu nuts and kernels, and other oilseeds, nuts, and kernels received, crushed, and on hand at oil mills;

(B) crude and refined oils, cakes, and meals, and other primary products, by type or kind, of the seeds, nuts, and kernels referred to in clause (A) of this paragraph, manufactured, shipped out, and on hand at oil mills and processing establishments;

(C) crude and refined vegetable oils, by type or kind, used by class of product and held by manufacturers of vegetable short­ening, margarine, soap, and other principal products using large quantities of vegetable oils;

(D) crude and refined vegetable oils, by type or kind, held in warehouses and in transit to consuming establishments; and


(2) the quantities, by types or kinds, of—(A) animal fats and oils and greases produced;

(B) animal fats and oils and greases shipped and held by producers;

(C) animal fats and oils and greases, fish and marine mammal oils used by class of product and held by manufacturers of short­ening, margarine, soap, and other principal products which require the use of large quantities of animal fats and oils and greases, fish and marine mammal oils;

(D) animal fats and oils and greases, fish and marine mammal oils held in warehouses, cold storage, and in transit to consuming establishments.



(b) The Secretary shall not be required to collect, more frequently than he deems necessary to provide reliable statistical reports, information from any person who produces, holds, or consumes fats and oils in inconsequential quantities.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1017.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 81 (Aug. 7, 1916, ch. 274, § 1, 39 Stat. 436; July 25, 1947, ch. 331, 61 Stat. 457).
References to the Secretary (of Commerce) were substituted for references to the Director of the Census, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology and arrangement.



§ 62. Additional statistics
This subchapter does not restrict or limit the Secretary in the collection and publication, under the general authority of the Secretary, of such statistics on fats and oils or products thereof not specifically required in this subchapter, as he deems to be in the public interest.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1018.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 85 (Aug. 7, 1916, ch. 274, § 5, as added July 25, 1947, ch. 331, 61 Stat. 457).
References to the Secretary (of Commerce) were substituted for reference to the Director of the Census and for reference to the Bureau (of the Census), to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology.



§ 63. Duplicate collection of statistics prohibited; access to available statistics
Statistics required under Federal law, as of the effective date of this title, to be collected by any other Federal department or agency in a manner comparable both as to form and period of time to the collection of statistics provided for by this subchapter shall not be collected by the Secretary under the authority of this subchapter. Immediately upon his request, the Secretary shall have access to any such statistics and shall include them in the publication required by this subchapter.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1018.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 86 (Aug. 7, 1916, ch. 274, § 6, as added July 25, 1947, ch. 331, 61 Stat. 457).
References to the Secretary (of Commerce) were substituted for references to the Director of the Census to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Words “, as of the effective date of this title,” were inserted in the first sentence for the purpose of clarity.
Changes were made in phraseology.

Editorial Notes

References in TextThe effective date of this title, referred to in text, is Jan. 1, 1955.




SUBCHAPTER III—APPAREL AND TEXTILES
§ 81. Statistics on apparel and textile industries
The Secretary shall collect and publish quarterly statistics relating to domestic apparel and textile industries.
(Added Pub. L. 99–467, § 1(a), Oct. 14, 1986, 100 Stat. 1192.)


SUBCHAPTER IV—QUARTERLY FINANCIAL STATISTICS

Editorial Notes
Amendments1986—Pub. L. 99–467, § 1(a), Oct. 14, 1986, 100 Stat. 1192, substituted “IV” for “III” as subchapter designation.


§ 91. Collection and publication(a) The Secretary shall collect and publish quarterly financial statistics of business operations, organization, practices, management, and relation to other businesses, including data on sales, expenses, profits, assets, liabilities, stockholders’ equity, and related accounts generally used by businesses in income statements, balance sheets, and other measures of financial condition.

(b) Except to the extent determined otherwise by the Secretary on the basis of changed circumstances, the nature of statistics collected and published under this section, and the manner of the collection and publication of such statistics, shall conform to the quarterly financial reporting program carried out by the Federal Trade Commission before the effective date of this section under section 6(b) of the Federal Trade Commission Act.

(c) For purposes of section 6103(j)(1) of the Internal Revenue Code of 1986, the conducting of the quarterly financial report program under this section shall be considered as the conducting of a related statistical activity authorized by law.

(d)(1) The Secretary shall not select an organization or entity for participation in a survey, if—(A) the organization or entity—(i) has assets of less than $50,000,000;

(ii) completed participation in a prior survey in the preceding 10-year period, as determined by the Secretary; and

(iii) was selected for that prior survey participation after September 30, 1990; or


(B) the organization or entity—(i) has assets of more than $50,000,000 and less than $100,000,000;

(ii) completed participation in a prior survey in the preceding 2-year period, as determined by the Secretary; and

(iii) was selected for that prior survey participation after September 30, 1995.



(2)(A) The Secretary shall furnish advice and similar assistance to ease the burden of a small business concern which is attempting to compile and furnish the business information required of organizations and entities participating in the survey.

(B) To facilitate the provision of the assistance under subparagraph (A), the Secretary shall establish a toll-free telephone number.

(C) The Secretary shall expand the use of statistical sampling techniques to select organizations and entities having assets less than $100,000,000 to participate in the survey.


(3) The Secretary may undertake such additional paperwork burden reduction initiatives with respect to the conduct of the survey as may be deemed appropriate by the Secretary.

(4) For purposes of this subsection:(A) The term “small business concern” means a business concern that meets the requirements of section 3(a) of the Small Business Act and the regulations promulgated pursuant thereto.

(B) The term “survey” means the collection of information by the Secretary pursuant to this section for the purpose of preparing the publication entitled “Quarterly Financial Report for Manufacturing, Mining, and Trade Corporations”.



(Added Pub. L. 97–454, § 1(a)(2), Jan. 12, 1983, 96 Stat. 2494; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 104–13, § 3, May 22, 1995, 109 Stat. 184.)

Termination of SectionFor termination of section by section 4(b) of Pub. L. 97–454, see Effective and Termination Date note below.

Editorial Notes

References in TextThe effective date of this section, referred to in subsec. (b), is Jan. 12, 1983, see Effective and Termination Date note set out below.
Section 6(b) of the Federal Trade Commission Act, referred to in subsec. (b), is classified to section 46(b) of Title 15, Commerce and Trade.
Section 6103(j)(1) of the Internal Revenue Code of 1986, referred to in subsec. (c), is classified to section 6103(j)(1) of Title 26, Internal Revenue Code.
Section 3(a) of the Small Business Act, referred to in subsec. (d)(4)(A), is classified to section 632(a) of Title 15, Commerce and Trade.

Amendments1995—Subsec. (d). Pub. L. 104–13 added subsec. (d).
1986—Subsec. (c). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”.

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–13 effective Oct. 1, 1995, see section 4(a) of Pub. L. 104–13, set out as an Effective Date note under section 3501 of Title 44, Public Printing and Documents.

Effective and Termination Date; Report to CongressPub. L. 97–454, § 4, Jan. 12, 1983, 96 Stat. 2495, as amended by Pub. L. 101–227, § 1, Dec. 12, 1989, 103 Stat. 1943; Pub. L. 103–105, § 1(a), Oct. 12, 1993, 107 Stat. 1030; Pub. L. 105–252, § 1, Oct. 9, 1998, 112 Stat. 1886; Pub. L. 109–79, § 1, Sept. 30, 2005, 119 Stat. 2044; Pub. L. 114–72, § 2, Oct. 22, 2015, 129 Stat. 566, provided that:
“(a) This Act [enacting section 91 of this title and provisions set out as notes under sections 23 and 91 of this title] shall take effect on the date of the enactment of this Act [Jan. 12, 1983].

“(b) This Act, including the amendments made by this Act, shall cease to have effect after September 30, 2030.

“(c) Not later than 2 years after such effective date [Jan. 12, 1983], the Secretary of Commerce shall submit a report to the Congress regarding the administration of the program transferred by this Act [enacting section 91 of this title and provisions set out as notes under sections 23 and 91 of this title]. Such report shall describe—“(1) the estimated respondent burden, including any changes in the estimated respondent burden after the transfer of such program;

“(2) the application made by various public and private organizations of the information published under such program; and

“(3) technical or administration problems encountered in carrying out such program.”




[Pub. L. 103–105, § 1(b), Oct. 12, 1993, 107 Stat. 1030, provided that: “The amendment made under subsection (a) [amending section 4 of Pub. L. 97–454, set out above] shall take effect on September 30, 1993.]



Transfer of Functions Relating to Quarterly Financial Statistics
Pub. L. 97–454, § 2, Jan. 12, 1983, 96 Stat. 2494, as amended by Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095, provided that:
“(a) There are transferred to the Secretary of Commerce, for administration under section 91 of title 13, United States Code, all functions relating to the quarterly financial report program which was carried out by the Federal Trade Commission before the effective date of this Act [Jan. 12, 1983] pursuant to the authority of section 6(b) of the Federal Trade Commission Act (15 U.S.C. 46(b)).

“(b) All personnel, property, and records of the Federal Trade Commission which the Director of the Office of Management and Budget determines, after consultation with the Secretary of Commerce and the Chairman of the Federal Trade Commission, to be employed, held, or used in connection with any function relating to the quarterly financial report program shall be transferred to the Department of Commerce. For purposes of sections 6103, 7213, and 7431, and other provisions of the Internal Revenue Code of 1986 [26 U.S.C. 6103, 7213, 7431], return information (as defined in section 6103(b) of such Code) which is transferred under this subsection shall be treated as if it were furnished to the Bureau of the Census under section 6103(j)(1) of such Code solely for administering the quarterly financial report program under section 91 of title 13, United States Code. Such transfer shall be carried out not later than 90 days after the effective date of this Act [Jan. 12, 1983].”







SUBCHAPTER V—MISCELLANEOUS

Editorial Notes
Amendments1986—Pub. L. 99–467, § 1(a), Oct. 14, 1986, 100 Stat. 1192, substituted “V” for “IV” as subchapter designation.
1983—Pub. L. 97–454, § 1(a)(1), Jan. 12, 1983, 96 Stat. 2494, substituted “IV” for “III” as subchapter designation.


§ 101. Defective, dependent, and delinquent classes; crime(a) The Secretary may collect decennially statistics relating—(1) to the defective, dependent, and delinquent classes; and

(2) to crime, including judicial statistics pertaining thereto.


(b) The statistics authorized by subsection (a) of this section shall include information upon the following questions, namely: age, sex, color, nativity, parentage, literacy by race, color, nativity, and parentage, and such other questions relating to such subjects as the Secretary deems proper.

(c) In addition to the decennial collections authorized by subsections (a) and (b) of this section, the Secretary may compile and publish annually statistics relating to crime and to the defective, dependent, and delinquent classes.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1018.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 111, 113 (Mar. 6, 1902, ch. 139, § 7, 32 Stat. 52; June 7, 1906, ch. 3048, 34 Stat. 218; June 18, 1929, ch. 28, § 3, 46 Stat. 21; Mar. 4, 1931, ch. 490, 46 Stat. 1517; 1939 Reorganization Plan No. II, § 4(e), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1431; 1940 Reorganization Plan No. III, § 3, 5 F.R. 2107, 54 Stat. 1232; June 25, 1947, ch. 124, 61 Stat. 163; Sept. 7, 1950, ch. 910, § 4, 64 Stat. 785).
Section consolidates part of section 111 of title 13, U.S.C., 1952 ed., with section 113 of such title which also related to statistics with respect to crime and to the “defective, dependent, and delinquent classes”.
“Secretary”, meaning the Secretary of Commerce, was substituted for “Director of the Census” to conform with Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
The provisions of section 111 of title 13, U.S.C., 1952 ed., authorizing statistics relating to transportation by water, and express business, to mines, mining, quarries, and minerals, to savings banks and other savings institutions, mortgage, loan, and investment companies, and similar institutions, and to street railways, electric light and power, telephone, and telegraph business, were omitted as superseded and covered by sections 121–123 of such title (enacted in 1948), which are set out elsewhere in this title. See Distribution Table.
Section 111 of title 13, U.S.C., 1952 ed., also authorized the decennial collection of statistics relating to the fishing industry “in cooperation with the Fish and Wildlife Service”. In the basic statutory provision (see amendment by act June 7, 1906, ch. 3048, 34 Stat. 218, “Fish and Wildlife Service” read “Bureau of Fisheries” and it was changed, by the codifiers, in such section 111 to the former designation because of 1940 Reorganization Plan No. III, § 3, 5 F.R. 2107, 54 Stat. 1232, which consolidated the Bureau of Fisheries and the Bureau of Biological Survey into one agency to be known as the “Fish and Wildlife Service”. However, at the time of the enactment of the 1906 act, referred to above, both the Bureau of the Fisheries, and the Census Bureau (then referred to as the “Census Office”), were in the Department of Commerce. The Bureau of Fisheries was transferred to the Department of the Interior by 1939 Reorganization Plan No. II, § 4(e), 4 F.R. 2731, 53 Stat. 1431, and it is within that department that the Fish and Wildlife Service now functions. Therefore, such provision in section 111 of title 13, U.S.C., 1952 ed., has been omitted from this revised title as obsolete. In any event section 121 of title 13, U.S.C., 1952 ed. (subchapter I of chapter 5 of this revised title) is broad enough to authorize such collection.
The provisions of section 111 of title 13, U.S.C., 1952 ed., which authorized statistics relating to religion, and the provisions thereof which related to the designation of reports, are set out as separate sections in this subchapter; and the provisions thereof which related to the preparation of schedules, and which authorized the appointment of special agents, are set out in chapter 1 of this title. See Distribution Table.
The proviso in section 111 of title 13, U.S.C., 1952 ed., which prohibited the collection of statistics relating to religious or church membership when the disclosure of such information was prohibited by religious or church doctrine, teaching or discipline, has been incorporated in chapter 7 of this title. See Distribution Table.



§ 102. Religion
The Secretary may collect decennially statistics relating to religious bodies.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1018.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 111 (Mar. 6, 1902, ch. 139, § 7, 32 Stat. 52; June 7, 1906, ch. 3048, 34 Stat. 218; June 18, 1929, ch. 28, § 3, 46 Stat. 21; 1939 Reorganization Plan No. II, § 4(e), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1431; 1940 Reorganization Plan No. III, § 3, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1232; June 25, 1947, ch. 124, 61 Stat. 163; Sept. 7, 1950, ch. 910, § 4, 64 Stat. 785).
Section was taken from that part of section 111 of title 13, U.S.C., 1952 ed., which related to statistics on religion. For remainder of such section 111, see this subchapter and Distribution Table.
Changes were made in phraseology.



§ 103. Designation of reports
All reports covering any of the statistics collected under the provisions of this subchapter shall be designated as “Special Reports” followed by the name of whatever bureau or agency of the Department of Commerce is designated by the Secretary to collect and compile such statistics.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1018.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 111 (Mar. 6, 1902, ch. 139, § 7, 32 Stat. 52; June 7, 1906, ch. 3048, 34 Stat. 218; June 18, 1929, ch. 28, § 3, 46 Stat. 21; 1939 Reorganization Plan No. II, § 4(e), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1431; 1940 Reorganization Plan No. III, § 3, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1232; June 25, 1947, ch. 124, 61 Stat. 163; Sept. 7, 1950, ch. 910, § 4, 64 Stat. 785).
Section was taken from that part of section 111 of title 13, U.S.C., 1952 ed., which related to designation of reports prepared under that section. For remainder of such section 111, see this subchapter, and Distribution Table.
Section 111 of title 13, U.S.C. 1952 ed., provided that the reports prepared under the provisions of that section should be designated as “Special Reports of the Census Office”. In this revised section it is provided that such reports shall be designated as “ ‘Special Reports’ followed by the name of whatever bureau or agency of the Department of Commerce is designated by the Secretary to collect and compile such statistics”. This change conforms with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263, which transferred the functions of all agencies, bureaus, officers, and employees of the Department of Commerce to the Secretary, and vested power in him to delegate any of such transferred functions, or any of his other functions, to any of such agencies, bureaus, officers, or employees. See section 4 of this title.
Changes were made in phraseology.
Section 7 of the act of Mar. 6, 1902, ch. 139, 32 Stat. 52, cited above, from which section 111 of title 13, U.S.C., 1952 ed., was derived, contained additional provisions (which were not classified to the United States Code) relating to the duty of the Director of the Census to publish the Official Register of the United States, and to the transmission to him of the data to be included therein. Such provisions have been omitted as they were superseded by act Mar. 3, 1925, ch. 421, § 2(a)(b), 43 Stat. 1105, which was formerly classified to section 3 of title 13, U.S.C., 1952 ed., and which, in turn, was repealed by section 5 of act Aug. 28, 1935, ch. 795, 49 Stat. 957, and superseded by sections 1 and 2 of that act. Such sections 1 and 2, as amended, are classified to section 654 of title 5, U.S.C., 1952 ed., Executive Departments and Government Officers and Employees. Under that section, the Official Register is published by the Civil Service Commission. Provisions relating to its distribution are contained in sections 139, 139a and 280a of title 44, U.S.C., 1952 ed., Public Printing and Documents.





CHAPTER 5—CENSUSES




SUBCHAPTER I—MANUFACTURES, MINERAL INDUSTRIES, AND OTHER BUSINESSES


Sec.


131.Collection and publication; five-year periods.


132.Controlling law; effect on other agencies.



SUBCHAPTER II—POPULATION, HOUSING, AND UNEMPLOYMENT


141.Population and other census information.


[142 to 146.Repealed.]



SUBCHAPTER III—GOVERNMENTS


161.Quinquennial censuses; inclusion of certain data.


[162.Repealed.]


163.Authority of other agencies.11 Item 163 editorially inserted because section 163 is still in existence. Item 163 was eliminated in the general amendment of analysis by Pub. L. 85–207, § 7, Aug. 28, 1957, 71 Stat. 482.



SUBCHAPTER IV—INTERIM CURRENT DATA


181.Population.


182.Surveys.


183.Use of most recent population data.


184.Definitions.



SUBCHAPTER V—GEOGRAPHIC SCOPE, PRELIMINARY AND SUPPLEMENTAL STATISTICS, AND USE OF SAMPLING


191.Geographic scope of censuses.


193.Preliminary and supplemental statistics.


195.Use of sampling.


196.Special censuses.




Editorial Notes
Amendments1997—Pub. L. 105–113, § 3(b)(2), Nov. 21, 1997, 111 Stat. 2275, substituted “POPULATION, HOUSING, AND UNEMPLOYMENT” for “POPULATION, HOUSING, AGRICULTURE, IRRIGATION, AND UNEMPLOYMENT” in the item for subchapter II, and struck out item 142 “Agriculture and irrigation”.
1986—Pub. L. 99–544, § 1(c), Oct. 27, 1986, 100 Stat. 3046, substituted “IRRIGATION, AND UNEMPLOYMENT” for “IRRIGATION, DRAINAGE, AND UNEMPLOYMENT” in item for subchapter II, and “Agriculture and irrigation” for “Agriculture, irrigation, and drainage” in item 142.
1976—Pub. L. 94–521, §§ 7(b), 8(b), 11(b), Oct. 17, 1976, 90 Stat. 2462–2464, substituted “Population and other census information” for “Population, unemployment, and housing” in item 141, without reference to amendment thereto by Pub. L. 94–171, and added items 181 to 184 and 196, respectively.
1975—Pub. L. 94–171, § 2(b), Dec. 23, 1975, 89 Stat. 1024, inserted “; tabulation for legislative apportionment” in item 141.
1957—Pub. L. 85–207, § 7, Aug. 28, 1957, 71 Stat. 482, in amending analysis generally, substituted “MANUFACTURES” for “MANUFACTURERS” in item for subchapter I; substituted in item 141 “Population, unemployment, and housing” for “Population, agriculture, irrigation, drainage, and unemployment; territory included”, and in item 142 “Agriculture, irrigation, and drainage.” for “Housing, scope of inquiries; territory included; supplementary statistics.”, struck out items 143 to 146, 162 and 163; and added Subchapter V.


SUBCHAPTER I—MANUFACTURES, MINERAL INDUSTRIES, AND OTHER BUSINESSES
§ 131. Collection and publication; five-year periods
The Secretary shall take, compile, and publish censuses of manufactures, of mineral industries, and of other businesses, including the distributive trades, service establishments, and transportation (exclusive of means of transportation for which statistics are required by law to be filed with, and are compiled and published by, a designated regulatory body), in the year 1964, then in the year 1968, and every fifth year thereafter, and each such census shall relate to the year immediately preceding the taking thereof.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1019; Pub. L. 85–207, § 8, Aug. 28, 1957, 71 Stat. 482; Pub. L. 88–532, Aug. 31, 1964, 78 Stat. 737.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 121 (June 19, 1948, ch. 502, § 1, 62 Stat. 478; June 18, 1954, ch. 315, 68 Stat. 258).
Section was subsection (a) of section 121 of title 13, U.S.C., 1952 ed. The remainder of such section 121, which constituted subsection (b) thereof, is incorporated in subchapter IV of this chapter.
At the beginning, “The Secretary”, meaning the Secretary of Commerce, was substituted for a reference to the Director of the Bureau of the Census, and, at the end, the provision that the territorial scope of the censuses should be determined by the Secretary was substituted for the provision of section 121 of title 13, U.S.C., 1952 ed., that such determination should be made by the Director with the approval of the Secretary, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263, which transferred all functions of all officers and employees, agencies and bureaus of the Department of Commerce to the Secretary. However, the Secretary, under that plan, may delegate any of such transferred functions, as well as any other of his functions, to any of such officers, employees, agencies and bureaus. See, also, section 4 of this title.
The reference in section 121 of title 13, U.S.C., 1952 ed., to the year “1949” as the year for commencement of the quinquennial censuses was changed to the year “1954”, since the former designation is obsolete, and the provision of such section that the census of manufacturers should not be taken in 1949 was omitted as obsolete.
Changes were made in phraseology.

Editorial Notes
Amendments1964—Pub. L. 88–532 substituted “in the year 1964, then in the year 1968, and” for “in the year 1954 and” and struck out provisions which related to the taking of certain censuses in the year 1955.
1957—Pub. L. 85–207 struck out sentence which included the United States and its territories and such possessions as the Secretary might determine in the censuses to be taken. See section 191 of this title.

Statutory Notes and Related Subsidiaries
Census Data on Women Owned Businesses; Study and ReportPub. L. 100–533, title V, § 501, Oct. 25, 1988, 102 Stat. 2697, provided that:
“(a) Bureau of Labor Statistics.—The Bureau of Labor Statistics of the Department of Labor shall include in any census report it may prepare on women owned business data on—“(1) sole proprietorships;

“(2) partnerships; and

“(3) corporations.


“(b) Bureau of the Census.—The Bureau of the Census of the Department of Commerce shall include in its Business Census for 1992 and each such succeeding census data on the number of corporations which are 51 per centum or more owned by women.

“(c) Combined Study.—Not later than one hundred and eighty days after the effective date of this section [Oct. 25, 1988], the Office of the Chief Counsel for Advocacy of the Small Business Administration (hereinafter referred to in this subsection as the ‘Office’) shall conduct a study and prepare a report recommending the most cost effective and accurate means to gather and present the data required to be collected pursuant to subsections (a) and (b). The Department of Commerce and the Department of Labor shall provide the Office such assistance and cooperation as may be necessary and appropriate to achieve the purposes of this subsection.”






§ 132. Controlling law; effect on other agencies
To the extent that the provisions of this subchapter or subchapter IV of this chapter conflict with any other provision of this title or other law, pertaining to the Secretary of the Department of Commerce, the provisions of this title shall control; but nothing in this title shall be deemed to revoke or impair the authority of any other Federal agency with respect to the collection or release of information.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1019.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 123 (June 19, 1948, ch. 502, § 3, 62 Stat. 479).
Section was derived from all of section 123 of title 13, U.S.C., 1952 ed., except the first sentence. That sentence is incorporated with other provisions in chapter 1 of this title. See Distribution Table.
The reference “Secretary or Department of Commerce” was substituted for reference to the Bureau of the Census to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology.




SUBCHAPTER II—POPULATION, HOUSING, AND UNEMPLOYMENT

Editorial Notes
Amendments1997—Pub. L. 105–113, § 3(b)(1), Nov. 21, 1997, 111 Stat. 2275, substituted “POPULATION, HOUSING, AND UNEMPLOYMENT” for “POPULATION, HOUSING, AGRICULTURE, IRRIGATION,, AND UNEMPLOYMENT”.
1986—Pub. L. 99–544, § 1(b), Oct. 27, 1986, 100 Stat. 3046, struck out “DRAINAGE” after “IRRIGATION,”.


§ 141. Population and other census information(a) The Secretary shall, in the year 1980 and every 10 years thereafter, take a decennial census of population as of the first day of April of such year, which date shall be known as the “decennial census date”, in such form and content as he may determine, including the use of sampling procedures and special surveys. In connection with any such census, the Secretary is authorized to obtain such other census information as necessary.

(b) The tabulation of total population by States under subsection (a) of this section as required for the apportionment of Representatives in Congress among the several States shall be completed within 9 months after the census date and reported by the Secretary to the President of the United States.

(c) The officers or public bodies having initial responsibility for the legislative apportionment or districting of each State may, not later than 3 years before the decennial census date, submit to the Secretary a plan identifying the geographic areas for which specific tabulations of population are desired. Each such plan shall be developed in accordance with criteria established by the Secretary, which he shall furnish to such officers or public bodies not later than April 1 of the fourth year preceding the decennial census date. Such criteria shall include requirements which assure that such plan shall be developed in a nonpartisan manner. Should the Secretary find that a plan submitted by such officers or public bodies does not meet the criteria established by him, he shall consult to the extent necessary with such officers or public bodies in order to achieve the alterations in such plan that he deems necessary to bring it into accord with such criteria. Any issues with respect to such plan remaining unresolved after such consultation shall be resolved by the Secretary, and in all cases he shall have final authority for determining the geographic format of such plan. Tabulations of population for the areas identified in any plan approved by the Secretary shall be completed by him as expeditiously as possible after the decennial census date and reported to the Governor of the State involved and to the officers or public bodies having responsibility for legislative apportionment or districting of such State, except that such tabulations of population of each State requesting a tabulation plan, and basic tabulations of population of each other State, shall, in any event, be completed, reported, and transmitted to each respective State within one year after the decennial census date.

(d) Without regard to subsections (a), (b), and (c) of this section, the Secretary, in the year 1985 and every 10 years thereafter, shall conduct a mid-decade census of population in such form and content as he may determine, including the use of sampling procedures and special surveys, taking into account the extent to which information to be obtained from such census will serve in lieu of information collected annually or less frequently in surveys or other statistical studies. The census shall be taken as of the first day of April of each such year, which date shall be known as the “mid-decade census date”.

(e)(1) If—(A) in the administration of any program established by or under Federal law which provides benefits to State or local governments or to other recipients, eligibility for or the amount of such benefits would (without regard to this paragraph) be determined by taking into account data obtained in the most recent decennial census, and

(B) comparable data is obtained in a mid-decade census conducted after such decennial census,

then in the determination of such eligibility or amount of benefits the most recent data available from either the mid-decade or decennial census shall be used.

(2) Information obtained in any mid-decade census shall not be used for apportionment of Representatives in Congress among the several States, nor shall such information be used in prescribing congressional districts.


(f) With respect to each decennial and mid-decade census conducted under subsection (a) or (d) of this section, the Secretary shall submit to the committees of Congress having legislative jurisdiction over the census—(1) not later than 3 years before the appropriate census date, a report containing the Secretary’s determination of the subjects proposed to be included, and the types of information to be compiled, in such census;

(2) not later than 2 years before the appropriate census date, a report containing the Secretary’s determination of the questions proposed to be included in such census; and

(3) after submission of a report under paragraph (1) or (2) of this subsection and before the appropriate census date, if the Secretary finds new circumstances exist which necessitate that the subjects, types of information, or questions contained in reports so submitted be modified, a report containing the Secretary’s determination of the subjects, types of information, or questions as proposed to be modified.


(g) As used in this section, “census of population” means a census of population, housing, and matters relating to population and housing.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1019; Pub. L. 85–207, § 9, Aug. 28, 1957, 71 Stat. 483; Pub. L. 94–171, §§ 1, 2(a), Dec. 23, 1975, 89 Stat. 1023, 1024; Pub. L. 94–521, § 7(a), Oct. 17, 1976, 90 Stat. 2461.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 201 (June 18, 1929, ch. 28, § 1, 46 Stat. 21; May 17, 1932, ch. 190, 47 Stat. 158).
References to the Secretary, meaning the Secretary of Commerce, were substituted for references to the Director of the Census, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
The provision for taking the censuses in “1930 and every ten years thereafter” was changed to “1960 and every ten years thereafter” since the censuses for the years 1930, 1940 and 1950 have been completed.
The requirement that decennial censuses of “distribution” and “mines” should also be taken was omitted as superseded by section 121 of title 13, U.S.C., 1952 ed. (enacted in 1948), the provisions of which were carried into subchapter I of this chapter.
Section 1442 of title 42, U.S.C., 1952 ed., the Public Health and Welfare (which section has been transferred in its entirety to this revised title), made all provisions of chapter 4 of title 13, U.S.C., 1952 ed., applicable to the housing censuses provided for in such section. However, section 201 of such title 13 (which section was a part of such chapter 4), which, as indicated above, has been carried into this revised section, could not, except, possibly, for the provisions thereof relating to the territorial scope of the censuses and to the census duties of the governors of Guam, Samoa, the Virgin Islands, and the Canal Zone, have any relevancy to such housing censuses, and such section 1442 of title 42, U.S.C., 1952 ed., contained its own provisions relating to territorial scope of the housing censuses. Therefore the provisions of this revised section have not been made so applicable.
Changes were made in phraseology.

Editorial Notes
Amendments1976—Pub. L. 94–521 substituted “Population and other census information” for “Population, unemployment, and housing” in section catchline, without reference to amendment of catchline by Pub. L. 94–171.
Subsec. (a). Pub. L. 94–521 substituted “1980” for “1960” and “decennial census of population” for “census of population, unemployment, and housing (including utilities and equipment)”, inserted “of such year” after “April”, substituted “which date shall be known as the decennial census date” for “which shall be known as the census date”, and inserted provisions authorizing the Secretary to take the decennial census in whatever form and content he determines, using sampling procedures and special surveys, and authorizing him to obtain other such census information as is necessary, in connection with the decennial census.
Subsec. (b). Pub. L. 94–521 inserted “under subsection (a) of this section” after “population by States”, inserted “in Congress among the several States” after “Representatives”, and substituted “9 months after the census date” for “eight months of the census date”.
Subsec. (c). Pub. L. 94–521 substituted “the decennial census date” for “the census date” wherever appearing.
Subsecs. (d) to (g). Pub. L. 94–521 added subsecs. (d) to (g).
1975—Pub. L. 94–171, § 2(a), inserted “; tabulation for legislative apportionment” in section catchline.
Subsec. (c). Pub. L. 94–171, § 1, added subsec. (c).
1957—Pub. L. 85–207 substituted “Population, unemployment, and housing” for “Population, agriculture, irrigation, drainage, and unemployment; territory excluded” in section catchline; inserted in text housing census provisions, struck out census coverage of agriculture, irrigation, and drainage and geographical provisions, and designated existing provisions as so amended as subsec. (a); and added subsec. (b). Census of agriculture, irrigation, and drainage and the geographical provisions are covered by sections 142 and 191 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.

Statistical Sampling or Adjustment in Decennial Enumeration of PopulationPub. L. 105–119, title II, § 209, Nov. 26, 1997, 111 Stat. 2480, provided that:
“(a) Congress finds that—“(1) it is the constitutional duty of the Congress to ensure that the decennial enumeration of the population is conducted in a manner consistent with the Constitution and laws of the United States;

“(2) the sole constitutional purpose of the decennial enumeration of the population is the apportionment of Representatives in Congress among the several States;

“(3) section 2 of the 14th article of amendment to the Constitution clearly states that Representatives are to be ‘apportioned among the several States according to their respective numbers, counting the whole number of persons in each State’;

“(4) article I, section 2, clause 3 of the Constitution clearly requires an ‘actual Enumeration’ of the population, and section 195 of title 13, United States Code, clearly provides ‘Except for the determination of population for purposes of apportionment of Representatives in Congress among the several States, the Secretary shall, if he considers it feasible, authorize the use of the statistical method known as “sampling” in carrying out the provisions of this title.’;

“(5) the decennial enumeration of the population is one of the most critical constitutional functions our Federal Government performs;

“(6) it is essential that the decennial enumeration of the population be as accurate as possible, consistent with the Constitution and laws of the United States;

“(7) the use of statistical sampling or statistical adjustment in conjunction with an actual enumeration to carry out the census with respect to any segment of the population poses the risk of an inaccurate, invalid, and unconstitutional census;

“(8) the decennial enumeration of the population is a complex and vast undertaking, and if such enumeration is conducted in a manner that does not comply with the requirements of the Constitution or laws of the United States, it would be impracticable for the States to obtain, and the courts of the United States to provide, meaningful relief after such enumeration has been conducted; and

“(9) Congress is committed to providing the level of funding that is required to perform the entire range of constitutional census activities, with a particular emphasis on accurately enumerating all individuals who have historically been undercounted, and toward this end, Congress expects—“(A) aggressive and innovative promotion and outreach campaigns in hard-to-count communities;

“(B) the hiring of enumerators from within those communities;

“(C) continued cooperation with local government on address list development; and

“(D) maximized census employment opportunities for individuals seeking to make the transition from welfare to work.



“(b) Any person aggrieved by the use of any statistical method in violation of the Constitution or any provision of law (other than this Act [see Tables for classification]), in connection with the 2000 or any later decennial census, to determine the population for purposes of the apportionment or redistricting of Members in Congress, may in a civil action obtain declaratory, injunctive, and any other appropriate relief against the use of such method.

“(c) For purposes of this section—“(1) the use of any statistical method as part of a dress rehearsal or other simulation of a census in preparation for the use of such method, in a decennial census, to determine the population for purposes of the apportionment or redistricting of Members in Congress shall be considered the use of such method in connection with that census; and

“(2) the report ordered by title VIII of Public Law 105–18 [111 Stat. 217] and the Census 2000 Operational Plan shall be deemed to constitute final agency action regarding the use of statistical methods in the 2000 decennial census, thus making the question of their use in such census sufficiently concrete and final to now be reviewable in a judicial proceeding.


“(d) For purposes of this section, an aggrieved person (described in subsection (b)) includes—“(1) any resident of a State whose congressional representation or district could be changed as a result of the use of a statistical method challenged in the civil action;

“(2) any Representative or Senator in Congress; and

“(3) either House of Congress.


“(e)(1) Any action brought under this section shall be heard and determined by a district court of three judges in accordance with section 2284 of title 28, United States Code. The chief judge of the United States court of appeals for each circuit shall, to the extent practicable and consistent with the avoidance of unnecessary delay, consolidate, for all purposes, in one district court within that circuit, all actions pending in that circuit under this section. Any party to an action under this section shall be precluded from seeking any consolidation of that action other than is provided in this paragraph. In selecting the district court in which to consolidate such actions, the chief judge shall consider the convenience of the parties and witnesses and efficient conduct of such actions. Any final order or injunction of a United States district court that is issued pursuant to an action brought under this section shall be reviewable by appeal directly to the Supreme Court of the United States. Any such appeal shall be taken by a notice of appeal filed within 10 days after such order is entered; and the jurisdictional statement shall be filed within 30 days after such order is entered. No stay of an order issued pursuant to an action brought under this section may be issued by a single Justice of the Supreme Court.

“(2) It shall be the duty of a United States district court hearing an action brought under this section and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any such matter.


“(f) Any agency or entity within the executive branch having authority with respect to the carrying out of a decennial census may in a civil action obtain a declaratory judgment respecting whether or not the use of a statistical method, in connection with such census, to determine the population for the purposes of the apportionment or redistricting of Members in Congress is forbidden by the Constitution and laws of the United States.

“(g) The Speaker of the House of Representatives or the Speaker’s designee or designees may commence or join in a civil action, for and on behalf of the House of Representatives, under any applicable law, to prevent the use of any statistical method, in connection with the decennial census, to determine the population for purposes of the apportionment or redistricting of Members in Congress. It shall be the duty of the Office of the General Counsel of the House of Representatives to represent the House in such civil action, according to the directions of the Speaker. The Office of the General Counsel of the House of Representatives may employ the services of outside counsel and other experts for this purpose.

“(h) For purposes of this section and section 210 [formerly set out below]—“(1) the term ‘statistical method’ means an activity related to the design, planning, testing, or implementation of the use of representative sampling, or any other statistical procedure, including statistical adjustment, to add or subtract counts to or from the enumeration of the population as a result of statistical inference; and

“(2) the term ‘census’ or ‘decennial census’ means a decennial enumeration of the population.


“(i) Nothing in this Act shall be construed to authorize the use of any statistical method, in connection with a decennial census, for the apportionment or redistricting of Members in Congress.

“(j) Sufficient funds appropriated under this Act or under any other Act for purposes of the 2000 decennial census shall be used by the Bureau of the Census to plan, test, and become prepared to implement a 2000 decennial census, without using statistical methods, which shall result in the percentage of the total population actually enumerated being as close to 100 percent as possible. In both the 2000 decennial census, and any dress rehearsal or other simulation made in preparation for the 2000 decennial census, the number of persons enumerated without using statistical methods must be publicly available for all levels of census geography which are being released by the Bureau of the Census for: (1) all data releases before January 1, 2001; (2) the data contained in the 2000 decennial census Public Law 94–171 [amending this section] data file released for use in redistricting; (3) the Summary Tabulation File One (STF–1) for the 2000 decennial census; and (4) the official populations of the States transmitted from the Secretary of Commerce through the President to the Clerk of the House used to reapportion the districts of the House among the States as a result of the 2000 decennial census. Simultaneously with any other release or reporting of any of the information described in the preceding sentence through other means, such information shall be made available to the public on the Internet. These files of the Bureau of the Census shall be available concurrently to the release of the original files to the same recipients, on identical media, and at a comparable price. They shall contain the number of persons enumerated without using statistical methods and any additions or subtractions thereto. These files shall be based on data gathered and generated by the Bureau of the Census in its official capacity.

“(k) This section shall apply in fiscal year 1998 and succeeding fiscal years.”




Census Monitoring BoardPub. L. 105–119, title II, § 210(a)–(j), Nov. 26, 1997, 111 Stat. 2483–2487, established the Census Monitoring Board to observe and monitor all aspects of the preparation and implementation of the 2000 decennial census, described the membership and duties of the Board, and provided for its termination on Sept. 30, 2001.

Census Data on Grandparents as Primary Caregivers for Their GrandchildrenPub. L. 104–193, title I, § 105, Aug. 22, 1996, 110 Stat. 2163, provided that:
“(a) In General.—Not later than 90 days after the date of the enactment of this Act [Aug. 22, 1996], the Secretary of Commerce, in carrying out section 141 of title 13, United States Code, shall expand the data collection efforts of the Bureau of the Census (in this section referred to as the ‘Bureau’) to enable the Bureau to collect statistically significant data, in connection with its decennial census and its mid-decade census, concerning the growing trend of grandparents who are the primary caregivers for their grandchildren.

“(b) Expanded Census Question.—In carrying out subsection (a), the Secretary of Commerce shall expand the Bureau’s census question that details households which include both grandparents and their grandchildren. The expanded question shall be formulated to distinguish between the following households:“(1) A household in which a grandparent temporarily provides a home for a grandchild for a period of weeks or months during periods of parental distress.

“(2) A household in which a grandparent provides a home for a grandchild and serves as the primary caregiver for the grandchild.”





Decennial Census Improvement Act of 1991Pub. L. 102–135, Oct. 24, 1991, 105 Stat. 635, known as the Decennial Census Improvement Act of 1991, provided that the Secretary of Commerce was to contract with the National Academy of Sciences for a study of the means by which the Government could achieve the most accurate population count possible and ways for the Government to collect other demographic and housing data, and that the Academy was to submit to the Secretary and to committees of Congress an interim report and, within 36 months after the date of the contract, a final report on the study.

Study of Counting of Homeless for National CensusPub. L. 101–645, title IV, § 402, Nov. 29, 1990, 104 Stat. 4723, provided that not later than 1 year after Nov. 29, 1990, the General Accounting Office was to conduct a study of the methodology and procedures used by the Bureau of the Census in counting the number of homeless persons for the most recent decennial census conducted pursuant to this title, to determine the accuracy of such count, and report to the Congress the results of that study.

Monitoring Economic Progress of Rural AmericaPub. L. 101–624, title XXIII, § 2382, Nov. 28, 1990, 104 Stat. 4050, provided that Director of Bureau of the Census was to expand data collection efforts of Bureau to enable it to collect statistically significant data concerning changing economic condition of rural counties and communities in United States, including data on rural employment, poverty, income, and other information concerning rural labor force, and authorized to be appropriated $1,000,000 for each fiscal year for such efforts, prior to repeal by Pub. L. 104–127, title VII, § 707, Apr. 4, 1996, 110 Stat. 1112.

Americans of Spanish Origin or Descent; Study for Development of Creditable Estimates in Future CensusesPub. L. 94–311, § 4, June 16, 1976, 90 Stat. 688, provided that: “The Department of Commerce, in cooperation with appropriate Federal, State and local agencies and various population study groups and experts, shall immediately undertake a study to determine what steps would be necessary for developing creditable estimates of undercounts of Americans of Spanish origin or descent in future censuses.”


Needs and Concerns of Spanish-Origin Population; Use of Spanish Language Questionnaires and Bilingual EnumeratorsPub. L. 94–311, § 5, June 16, 1976, 90 Stat. 689, provided that: “The Secretary of Commerce shall ensure that, in the Bureau of the Census data-collection activities, the needs and concerns of the Spanish-origin population are given full recognition through the use of Spanish language questionnaires, bilingual enumerators, and other such methods as deemed appropriate by the Secretary.”


Executive Documents

Ex. Ord. No. 13880. Collecting Information About Citizenship Status in Connection With the Decennial Census
Ex. Ord. No. 13880, July 11, 2019, 84 F.R. 33821, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Purpose. In Department of Commerce v. New York, No. 18–966 (June 27, 2019), the Supreme Court held that the Department of Commerce (Department) may, as a general matter, lawfully include a question inquiring about citizenship status on the decennial census and, more specifically, declined to hold that the Secretary of Commerce’s decision to include such a question on the 2020 decennial census was “substantively invalid.” That ruling was not surprising, given that every decennial census from 1820 to 2000 (with the single exception of 1840) asked at least some respondents about their citizenship status or place of birth. In addition, the Census Bureau has inquired since 2005 about citizenship on the American Community Survey—a separate questionnaire sent annually to about 2.5 percent of households.
The Court determined, however, that the explanation the Department had provided for including such a question on the census was, in the circumstances of that case, insufficient to support the Department’s decision. I disagree with the Court’s ruling, because I believe that the Department’s decision was fully supported by the rationale presented on the record before the Supreme Court.
The Court’s ruling, however, has now made it impossible, as a practical matter, to include a citizenship question on the 2020 decennial census questionnaire. After examining every possible alternative, the Attorney General and the Secretary of Commerce have informed me that the logistics and timing for carrying out the census, combined with delays from continuing litigation, leave no practical mechanism for including the question on the 2020 decennial census.
Nevertheless, we shall ensure that accurate citizenship data is compiled in connection with the census by other means. To achieve that goal, I have determined that it is imperative that all executive departments and agencies (agencies) provide the Department the maximum assistance permissible, consistent with law, in determining the number of citizens and non-citizens in the country, including by providing any access that the Department may request to administrative records that may be useful in accomplishing that objective. When the Secretary of Commerce decided to include the citizenship question on the census, he determined that such a question, in combination with administrative records, would provide the most accurate and complete data. At that time, the Census Bureau had determined based on experience that administrative records to which it had access would enable it to determine citizenship status for approximately 90 percent of the population. At that point, the benefits of using administrative records were limited because the Department had not yet been able to access several additional important sets of records with critical information on citizenship. Under the Secretary of Commerce’s decision memorandum directing the Census Bureau “to further enhance its administrative record data sets” and “to obtain as many additional Federal and state administrative records as possible,” the Department has sought access to several such sets of records maintained by other agencies, but it remains in negotiations to secure access.
The executive action I am taking today will ensure that the Department will have access to all available records in time for use in conjunction with the census.
Therefore, to eliminate delays and uncertainty, and to resolve any doubt about the duty of agencies to share data promptly with the Department, I am hereby ordering all agencies to share information requested by the Department to the maximum extent permissible under law.
Access to the additional data identified in section 3 of this order will ensure that administrative records provide more accurate and complete citizenship data than was previously available.
I am also ordering the establishment of an interagency working group to improve access to administrative records, with a goal of making available to the Department administrative records showing citizenship data for 100 percent of the population. And I am ordering the Secretary of Commerce to consider mechanisms for ensuring that the Department’s existing data-gathering efforts expand the collection of citizenship data in the future.
Finally, I am directing the Department to strengthen its efforts, consistent with law, to obtain State administrative records concerning citizenship.
Ensuring that the Department has available the best data on citizenship that administrative records can provide, consistent with law, is important for multiple reasons, including the following.
First, data on the number of citizens and aliens in the country is needed to help us understand the effects of immigration on our country and to inform policymakers considering basic decisions about immigration policy. The Census Bureau has long maintained that citizenship data is one of the statistics that is “essential for agencies and policy makers setting and evaluating immigration policies and laws.”
Today, an accurate understanding of the number of citizens and the number of aliens in the country is central to any effort to reevaluate immigration policy. The United States has not fundamentally restructured its immigration system since 1965. I have explained many times that our outdated immigration laws no longer meet contemporary needs. My Administration is committed to modernizing immigration laws and policies, but the effort to undertake any fundamental reevaluation of immigration policy is hampered when we do not have the most complete data about the number of citizens and non-citizens in the country. If we are to undertake a genuine overhaul of our immigration laws and evaluate policies for encouraging the assimilation of immigrants, one of the basic informational building blocks we should know is how many non-citizens there are in the country.
Second, the lack of complete data on numbers of citizens and aliens hinders the Federal Government’s ability to implement specific programs and to evaluate policy proposals for changes in those programs. For example, the lack of such data limits our ability to evaluate policies concerning certain public benefits programs. It remains the immigration policy of the United States, as embodied in statutes passed by the Congress, that “aliens within the Nation’s borders [should] not depend on public resources to meet their needs, but rather rely on their own capabilities and the resources of their families, their sponsors, and private organizations” and that “the availability of public benefits [should] not constitute an incentive for immigration to the United States” (8 U.S.C. 1601(2)). The Congress has identified compelling Government interests in restricting public benefits “in order to assure that aliens be self-reliant in accordance with national immigration policy” and “to remove the incentive for illegal immigration provided by the availability of public benefits” (8 U.S.C. 1601(5), (6)).
Accordingly, aliens are restricted from eligibility for many public benefits. With limited exceptions, aliens are ineligible to receive supplemental security income or food stamps (8 U.S.C. 1612(a)). Aliens who are “qualified aliens”—that is, lawful permanent residents, persons granted asylum, and certain other legal immigrants—are, with limited exceptions, ineligible to receive benefits through Temporary Assistance for Needy Families, Medicaid, and State Children’s Health Insurance Program for 5 years after entry into the United States (8 U.S.C. 1613(a)). Aliens who are not “qualified aliens,” such as those unlawfully present, are generally ineligible for Federal benefits and for State and local benefits (8 U.S.C. 1611(a), 1621(a)).
The lack of accurate information about the total citizen population makes it difficult to plan for annual expenditures on certain benefits programs. And the lack of accurate and complete data concerning the alien population makes it extremely difficult to evaluate the potential effects of proposals to alter the eligibility rules for public benefits.
Third, data identifying citizens will help the Federal Government generate a more reliable count of the unauthorized alien population in the country. Data tabulating both the overall population and the citizen population could be combined with records of aliens lawfully present in the country to generate an estimate of the aggregate number of aliens unlawfully present in each State. Currently, the Department of Homeland Security generates an annual estimate of the number of illegal aliens residing in the United States, but its usefulness is limited by the deficiencies of the citizenship data collected through the American Community Survey alone, which includes substantial margins of error because it is distributed to such a small percentage of the population.
Academic researchers have also been unable to develop useful and reliable numbers of our illegal alien population using currently available data. A 2018 study by researchers at Yale University estimated that the illegal alien population totaled between 16.2 million and 29.5 million. Its modeling put the likely number at about double the conventional estimate. The fact is that we simply do not know how many citizens, non-citizens, and illegal aliens are living in the United States.
Accurate and complete data on the illegal alien population would be useful for the Federal Government in evaluating many policy proposals. When Members of Congress propose various forms of protected status for classes of unauthorized immigrants, for example, the full implications of such proposals can be properly evaluated only with accurate information about the overall number of unauthorized aliens potentially at issue. Similarly, such information is needed to inform debate about legislative proposals to enhance enforcement of immigration laws and effectuate duly issued removal orders.
The Federal Government’s need for a more accurate count of illegal aliens in the country is only made more acute by the recent massive influx of illegal immigrants at our southern border. In Proclamation 9822 of November 9, 2018 (Addressing Mass Migration Through the Southern Border of the United States) [83 F.R. 57661], I explained that our immigration and asylum system remains in crisis as a consequence of the mass migration of aliens across our southern border. As a result of our broken asylum laws, hundreds of thousands of aliens who entered the country illegally have been released into the interior of the United States pending the outcome of their removal proceedings. But because of the massive backlog of cases, hearing dates are sometimes set years in the future and the adjudication process often takes years to complete. Aliens not in custody routinely fail to appear in court and, even if they do appear, fail to comply with removal orders. There are more than 1 million illegal aliens who have been issued final removal orders from immigration judges and yet remain at-large in the United States.
Efforts to find solutions that address the immense number of unauthorized aliens living in our country should start with accurate information that allows us to understand the true scope of the problem.
Fourth, it may be open to States to design State and local legislative districts based on the population of voter-eligible citizens. In Evenwel v. Abbott, 136 S. Ct. 1120 (2016), the Supreme Court left open the question whether “States may draw districts to equalize voter-eligible population rather than total population.” Some States, such as Texas, have argued that “jurisdictions may, consistent with the Equal Protection Clause, design districts using any population baseline—including total population and voter-eligible population—so long as the choice is rational and not invidiously discriminatory”. Some courts, based on Supreme Court precedent, have agreed that State districting plans may exclude individuals who are ineligible to vote. Whether that approach is permissible will be resolved when a State actually proposes a districting plan based on the voter-eligible population. But because eligibility to vote depends in part on citizenship, States could more effectively exercise this option with a more accurate and complete count of the citizen population.
The Department has said that if the officers or public bodies having initial responsibility for the legislative districting in each State indicate a need for tabulations of citizenship data, the Census Bureau will make a design change to make such information available. I understand that some State officials are interested in such data for districting purposes. This order will assist the Department in securing the most accurate and complete citizenship data so that it can respond to such requests from the States.
To be clear, generating accurate data concerning the total number of citizens, non-citizens, and illegal aliens in the country has nothing to do with enforcing immigration laws against particular individuals. It is important, instead, for making broad policy determinations. Information obtained by the Department in connection with the census through requests for administrative records under 13 U.S.C. 6 shall be used solely to produce statistics and is subject to confidentiality protections under Title 13 of the United States Code. Information subject to confidentiality protections under Title 13 may not, and shall not, be used to bring immigration enforcement actions against particular individuals. Under my Administration, the data confidentiality protections in Title 13 shall be fully respected.
Sec. 2. Policy. It is the policy of the United States to develop complete and accurate data on the number of citizens, non-citizens, and illegal aliens in the country. Such data is necessary to understand the effects of immigration on the country, and to inform policymakers in setting and evaluating immigration policies and laws, including evaluating proposals to address the current crisis in illegal immigration.
Sec. 3. Assistance to the Department of Commerce and Maximizing Citizenship Data. (a) All agencies shall promptly provide the Department the maximum assistance permissible, consistent with law, in determining the number of citizens, non-citizens, and illegal aliens in the country, including by providing any access that the Department may request to administrative records that may be useful in accomplishing that objective. In particular, the following agencies shall examine relevant legal authorities and, to the maximum extent consistent with law, provide access to the following records:
(i) Department of Homeland Security, United States Citizenship and Immigration Services—National-level file of Lawful Permanent Residents, Naturalizations;
(ii) Department of Homeland Security, Immigration and Customs Enforcement—F1 & M1 Nonimmigrant Visas;
(iii) Department of Homeland Security—National-level file of Customs and Border Arrival/Departure transaction data;
(iv) Department of Homeland Security and Department of State, Worldwide Refugee and Asylum Processing System—Refugee and Asylum visas;
(v) Department of State—National-level passport application data;
(vi) Social Security Administration—Master Beneficiary Records; and
(vii) Department of Health and Human Services—CMS Medicaid and CHIP Information System.
(b) The Secretary of Commerce shall instruct the Director of the Census Bureau to establish an interagency working group to coordinate efforts, consistent with law, to maximize the availability of administrative records in connection with the census, with the goal of obtaining administrative records that can help establish citizenship status for 100 percent of the population. The Director of the Census Bureau shall chair the working group, and the head of each agency shall designate a representative to the working group upon request from the working group chair.
(c) To ensure that the Federal Government continues to collect the most accurate information available concerning citizenship going forward, the Secretary of Commerce shall consider initiating any administrative process necessary to include a citizenship question on the 2030 decennial census and to consider any regulatory changes necessary to ensure that citizenship data is collected in any other surveys and data-gathering efforts conducted by the Census Bureau, including the American Community Survey. The Secretary of Commerce shall also consider expanding the distribution of the American Community Survey, which currently reaches approximately 2.5 percent of households, to secure better citizenship data.
(d) The Department shall strengthen its efforts, consistent with law, to gain access to relevant State administrative records.
Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census
Memorandum of President of the United States, July 21, 2020, 85 F.R. 44679, provided:
Memorandum for the Secretary of Commerce
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Background. In order to apportion Representatives among the States, the Constitution requires the enumeration of the population of the United States every 10 years and grants the Congress the power and discretion to direct the manner in which this decennial census is conducted (U.S. Const. art. I, sec. 2, cl. 3). The Congress has charged the Secretary of Commerce (the Secretary) with directing the conduct of the decennial census in such form and content as the Secretary may determine (13 U.S.C. 141(a)). By the direction of the Congress, the Secretary then transmits to the President the report of his tabulation of total population for the apportionment of Representatives in the Congress (13 U.S.C. 141(b)). The President, by law, makes the final determination regarding the “whole number of persons in each State,” which determines the number of Representatives to be apportioned to each State, and transmits these determinations and accompanying census data to the Congress (2 U.S.C. 2a(a)). The Congress has provided that it is “the President’s personal transmittal of the report to Congress” that “settles the apportionment” of Representatives among the States, and the President’s discretion to settle the apportionment is more than “ceremonial or ministerial” and is essential “to the integrity of the process” (Franklin v. Massachusetts, 505 U.S. 788, 799, and 800 (1992)).
The Constitution does not specifically define which persons must be included in the apportionment base. Although the Constitution requires the “persons in each State, excluding Indians not taxed,” to be enumerated in the census, that requirement has never been understood to include in the apportionment base every individual physically present within a State’s boundaries at the time of the census. Instead, the term “persons in each State” has been interpreted to mean that only the “inhabitants” of each State should be included. Determining which persons should be considered “inhabitants” for the purpose of apportionment requires the exercise of judgment. For example, aliens who are only temporarily in the United States, such as for business or tourism, and certain foreign diplomatic personnel are “persons” who have been excluded from the apportionment base in past censuses. Conversely, the Constitution also has never been understood to exclude every person who is not physically “in” a State at the time of the census. For example, overseas Federal personnel have, at various times, been included in and excluded from the populations of the States in which they maintained their homes of record. The discretion delegated to the executive branch to determine who qualifies as an “inhabitant” includes authority to exclude from the apportionment base aliens who are not in a lawful immigration status.
In Executive Order 13880 of July 11, 2019 (Collecting Information About Citizenship Status in Connection With the Decennial Census) [set out above], I instructed executive departments and agencies to share information with the Department of Commerce, to the extent permissible and consistent with law, to allow the Secretary to obtain accurate data on the number of citizens, non-citizens, and illegal aliens in the country. As the Attorney General and I explained at the time that order was signed, data on illegal aliens could be relevant for the purpose of conducting the apportionment, and we intended to examine that issue.
Sec. 2. Policy. For the purpose of the reapportionment of Representatives following the 2020 census, it is the policy of the United States to exclude from the apportionment base aliens who are not in a lawful immigration status under the Immigration and Nationality Act, as amended (8 U.S.C. 1101 et seq.), to the maximum extent feasible and consistent with the discretion delegated to the executive branch. Excluding these illegal aliens from the apportionment base is more consonant with the principles of representative democracy underpinning our system of Government. Affording congressional representation, and therefore formal political influence, to States on account of the presence within their borders of aliens who have not followed the steps to secure a lawful immigration status under our laws undermines those principles. Many of these aliens entered the country illegally in the first place. Increasing congressional representation based on the presence of aliens who are not in a lawful immigration status would also create perverse incentives encouraging violations of Federal law. States adopting policies that encourage illegal aliens to enter this country and that hobble Federal efforts to enforce the immigration laws passed by the Congress should not be rewarded with greater representation in the House of Representatives. Current estimates suggest that one State is home to more than 2.2 million illegal aliens, constituting more than 6 percent of the State’s entire population. Including these illegal aliens in the population of the State for the purpose of apportionment could result in the allocation of two or three more congressional seats than would otherwise be allocated.
I have accordingly determined that respect for the law and protection of the integrity of the democratic process warrant the exclusion of illegal aliens from the apportionment base, to the extent feasible and to the maximum extent of the President’s discretion under the law.
Sec. 3. Excluding Illegal Aliens from the Apportionment Base. In preparing his report to the President under section 141(b) of title 13, United States Code, the Secretary shall take all appropriate action, consistent with the Constitution and other applicable law, to provide information permitting the President, to the extent practicable, to exercise the President’s discretion to carry out the policy set forth in section 2 of this memorandum. The Secretary shall also include in that report information tabulated according to the methodology set forth in Final 2020 Census Residence Criteria and Residence Situations, 83 FR 5525 (Feb. 8, 2018).
Sec. 4. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




[§ 142. Repealed. Pub. L. 105–113, § 3(a), Nov. 21, 1997, 111 Stat. 2275]

Section, acts Aug. 31, 1954, ch. 1158, 68 Stat. 1020; Aug. 28, 1957, Pub. L. 85–207, § 10, 71 Stat. 483; Mar. 15, 1976, Pub. L. 94–229, § 1, 90 Stat. 210; Oct. 27, 1986, Pub. L. 99–544, § 1(a), 100 Stat. 3046, provided that Secretary of Commerce take periodic censuses of agriculture and irrigation.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1998, see section 3(d) of Pub. L. 105–113, set out as an Effective Date of 1997 Amendment note under section 1991 of Title 7, Agriculture.

1997 Census of AgriculturePub. L. 105–86, title I, Nov. 18, 1997, 111 Stat. 2083, provided in part: “That, notwithstanding any other provision of law, the Secretary of Agriculture shall conduct the 1997 Census of Agriculture, to the extent practicable, pursuant to the provisions of title 13, United States Code.”




[§§ 143 to 146. Repealed. Pub. L. 85–207, § 11, Aug. 28, 1957, 71 Stat. 483]

Sections, act Aug. 31, 1954, ch. 1158, 68 Stat. 1020, related to the following subject matter:


Section 143, decennial census period; completion of reports upon inquiries. See section 141 of this title.


Section 144, restriction on inquiries. See sections 141(a) and 142 of this title.


Section 145, commencement of inquiries as to population, agriculture, and housing; time for completion. See sections 141(a) and 142(a) of this title.


Section 146, mid-decade censuses of agriculture; exclusion of certain areas; preliminary statistics. See sections 142(a), 191, and 193 of this title.




SUBCHAPTER III—GOVERNMENTS
§ 161. Quinquennial censuses; inclusion of certain data
The Secretary shall take, compile, and publish for the year 1957 and for every fifth year thereafter a census of governments. Each such census shall include, but shall not be limited to, data on taxes and tax valuations, governmental receipts, expenditures, indebtedness, and employees of States, counties, cities, and other governmental units.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1021; Pub. L. 85–207, § 12, Aug. 28, 1957, 71 Stat. 483.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 251 (Sept. 7, 1950, ch. 910, § 1, 64 Stat. 784).
Section was derived from subsection (a) of section 251 of title 13, U.S.C., 1952 ed. For remainder of such section 251, see Distribution Table.
Reference to the year 1957 was substituted for reference to the year 1952, since the latter reference is now obsolete.
Changes were made in phraseology.

Editorial Notes
Amendments1957—Pub. L. 85–207 struck out “in the United States and in such of its Territories and possessions as may be determined by the Secretary” in last sentence. Geographical provisions now covered by section 191 of this title.



[§ 162. Repealed. Pub. L. 85–207, § 13, Aug. 28, 1957, 71 Stat. 483]

Section, act Aug. 31, 1954, ch. 1158, 68 Stat. 1021, related to acquisition of reports and material from governmental units, private persons, and agencies. See section 6(b) of this title.



§ 163. Authority of other agencies
This subchapter does not revoke or impair the authority of any other Federal agency with respect to the collection or release of information.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1021.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., § 251 (Sept. 7, 1950, ch. 910, § 1, 64 Stat. 784).
Section was derived from part of subsection (b) of section 251 of title 13, U.S.C., 1952 ed. Subsection (a) of such section 251 is also incorporated in this subchapter, and the remainder of such subsection (b) thereof is incorporated in subchapter I of chapter 1 of this title. See Distribution Table.
Changes were made in phraseology.




SUBCHAPTER IV—INTERIM CURRENT DATA
§ 181. Population(a) During the intervals between each census of population required under section 141 of this title, the Secretary, to the extent feasible, shall annually produce and publish for each State, county, and local unit of general purpose government which has a population of fifty thousand or more, current data on total population and population characteristics and, to the extent feasible, shall biennially produce and publish for other local units of general purpose government current data on total population. Such data shall be produced and published for each State, county, and other local unit of general purpose government for which data is compiled in the most recent census of population taken under section 141 of this title. Such data may be produced by means of sampling or other methods, which the Secretary determines will produce current, comprehensive, and reliable data.

(b) If the Secretary is unable to produce and publish current data during any fiscal year on total population for any county and local unit of general purpose government as required by this section, a report shall be submitted by the Secretary to the President of the Senate and to the Speaker of the House of Representatives not later than 90 days before the commencement of the following fiscal year, enumerating each government excluded and giving the reasons for such exclusion.

(Added Pub. L. 94–521, § 8(a), Oct. 17, 1976, 90 Stat. 2462.)

Editorial Notes
Codification
A prior section 181, act Aug. 31, 1954, ch. 1158, 68 Stat. 1021, authorizing the Secretary to conduct surveys necessary to furnish current data on subjects covered by the censuses under this title, was repealed by section 8(a) of Pub. L. 94–521. See section 182 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 182. Surveys
The Secretary may make surveys deemed necessary to furnish annual and other interim current data on the subjects covered by the censuses provided for in this title.
(Added Pub. L. 94–521, § 8(a), Oct. 17, 1976, 90 Stat. 2463.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 183. Use of most recent population data(a) Except as provided in subsection (b), for the purpose of administering any law of the United States in which population or other population characteristics are used to determine the amount of benefit received by State, county, or local units of general purpose government, the Secretary shall transmit to the President for use by the appropriate departments and agencies of the executive branch the data most recently produced and published under this title.

(b) This section shall not apply with respect to any law of the United States which, for purposes of determining the amount of benefit received by State, county, or local units of general purpose government, provides that only population or population characteristics data obtained in the most recent decennial census may be used in such determination.

(Added Pub. L. 94–521, § 8(a), Oct. 17, 1976, 90 Stat. 2463.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 184. Definitions
For purposes of this subchapter—(1) the term “local unit of general purpose government” means the government of a county, municipality, township, Indian tribe, Alaskan native village, or other unit of government (other than a State) which is a unit of general government, and

(2) the term “State” includes the District of Columbia.

(Added Pub. L. 94–521, § 8(a), Oct. 17, 1976, 90 Stat. 2463.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.




SUBCHAPTER V—GEOGRAPHIC SCOPE, PRELIMINARY AND SUPPLEMENTAL STATISTICS, AND USE OF SAMPLING
§ 191. Geographic scope of censuses(a) Each of the censuses authorized by this chapter shall include each State, the District of Columbia, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and the Commonwealth of Puerto Rico, and as may be determined by the Secretary, such other possessions and areas over which the United States exercises jurisdiction, control, or sovereignty. Inclusion of other areas over which the United States exercises jurisdiction or control shall be subject to the concurrence of the Secretary of State.

(b) For censuses taken in the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or any possession or area not specifically designated in subsection (a) of this section, the Secretary may use census information collected by the Governor or highest ranking Federal official, if such information was obtained in accordance with plans prescribed or approved by the Secretary.

(c) If, pursuant to a determination by the Secretary under subsection (a) of this section, any census is not taken in a possession or area over which the United States exercises jurisdiction, control, or sovereignty, the Secretary may include data obtained from other Federal agencies or government sources in the census report. Any data obtained from foreign governments shall be obtained through the Secretary of State.

(Added Pub. L. 85–207, § 14, Aug. 28, 1957, 71 Stat. 483; amended Pub. L. 94–521, § 9, Oct. 17, 1976, 90 Stat. 2463.)

Editorial Notes
Amendments1976—Subsec. (a). Pub. L. 94–521 struck out “(other than censuses of population)” after “this chapter” and “Alaska, Hawaii” after “the District of Columbia”, inserted “the Commonwealth of the Northern Mariana Islands” after “Guam”, and struck out provision that censuses of population shall include all geographic areas referred to in first sentence of subsec. (a).
Subsec. (b). Pub. L. 94–521 inserted “the Commonwealth of the Northern Mariana Islands” after “Guam”, and substituted “use census information” for “utilize or adopt census data” and “if such information was obtained” for “when such data are obtained”.
Subsec. (c). Pub. L. 94–521 substituted “If, pursuant to a determination by the Secretary under subsection (a) of this section” for “When, under determination by the Secretary as provided in paragraph (a) above”.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.

Executive Documents
Admission of Alaska and Hawaii to StatehoodAlaska was admitted into the Union on Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, and Hawaii was admitted into the Union on Aug. 21, 1959, on issuance of Proc. No. 3309, Aug. 21, 1959, 24 F.R. 6868, 73 Stat. c74. For Alaska Statehood Law, see Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as a note preceding section 21 of Title 48, Territories and Insular Possessions. For Hawaii Statehood Law, see Pub. L. 86–3, Mar. 18, 1959, 73 Stat. 4, set out as a note preceding section 491 of Title 48.



§ 193. Preliminary and supplemental statistics
In advance of, in conjunction with, or after the taking of each census provided for by this chapter, the Secretary may make surveys and collect such preliminary and supplementary statistics related to the main topic of the census as are necessary to the initiation, taking, or completion thereof.
(Added Pub. L. 85–207, § 14, Aug. 28, 1957, 71 Stat. 484.)

§ 195. Use of sampling
Except for the determination of population for purposes of apportionment of Representatives in Congress among the several States, the Secretary shall, if he considers it feasible, authorize the use of the statistical method known as “sampling” in carrying out the provisions of this title.
(Added Pub. L. 85–207, § 14, Aug. 28, 1957, 71 Stat. 484; amended Pub. L. 94–521, § 10, Oct. 17, 1976, 90 Stat. 2464.)

Editorial Notes
Amendments1976—Pub. L. 94–521 substituted “for purposes of apportionment of Representatives in Congress among the several States, the Secretary shall, if he considers it feasible” for “for apportionment purposes, the Secretary may, where he deems it appropriate”.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 196. Special censuses
The Secretary may conduct special censuses for the government of any State, or of any county, city, or other political subdivision within a State, for the government of the District of Columbia, and for the government of any possession or area (including political subdivisions thereof) referred to in section 191(a) of this title, on subjects covered by the censuses provided for in this title, upon payment to the Secretary of the actual or estimated cost of each such special census. The results of each such special census shall be designated “Official Census Statistics”. These statistics may be used in the manner provided by applicable law.
(Added Pub. L. 94–521, § 11(a), Oct. 17, 1976, 90 Stat. 2464.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.

Special Census When Major Population Changes Occur Due to Large Numbers of Legal Immigrants Within Six Months of Regular Decennial Census DatePub. L. 96–369, § 118, Oct. 1, 1980, 94 Stat. 1357, provided that: “Notwithstanding any other provision of law, when the President determines that a State, county, or local unit of general purpose government is significantly affected by a major population change due to a large number of legal immigrants within six months of a regular decennial census date, he may order a special census, pursuant to section 196 of title XIII of the United States Code [this section], or other method of obtaining a revised estimate of the population, of such jurisdiction or subsections of that jurisdiction in which the immigrants are concentrated. If the President decides to conduct a special census, it may be conducted solely at Federal expense.”


Executive Documents

Executive Order No. 12256
Ex. Ord. No. 12256, Dec. 15, 1980, 45 F.R. 83189, which required the Bureau of the Census to supply estimates of the number of legal immigrants within certain jurisdictions, was revoked by Ex. Ord. No. 12553, Feb. 25, 1986, 51 F.R. 7237.





CHAPTER 7—OFFENSES AND PENALTIES




SUBCHAPTER I—OFFICERS AND EMPLOYEES


Sec.


211.Receiving or securing compensation for appointment of employees.


212.Refusal or neglect of employees to perform duties.


213.False statements, certificates, and information.


214.Wrongful disclosure of information.



SUBCHAPTER II—OTHER PERSONS


221.Refusal or neglect to answer questions; false answers.


222.Giving suggestions or information with intent to cause inaccurate enumeration of population.


223.Refusal, by owners, proprietors, etc., to assist census employees.


224.Failure to answer questions affecting companies, businesses, religious bodies, and other organizations; false answers.


225.Applicability of penal provisions in certain cases.



SUBCHAPTER III—PROCEDURE


241.Evidence.



SUBCHAPTER I—OFFICERS AND EMPLOYEES
§ 211. Receiving or securing compensation for appointment of employees
Whoever—(1) receives or secures to himself any fee, reward, or compensation as a consideration for the appointment of any person as supervisor, enumerator, clerk, or other officer or employee of the Department of Commerce or bureau or agency thereof, referred to in subchapter II of chapter 1 of this title; or

(2) in any way receives or secures to himself any part of the compensation paid to any person so appointed—

shall be fined not more than $3,000 or imprisoned not more than five years, or both.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1022.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 207, 252, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 7, 46 Stat. 23; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Sept. 7, 1950, ch. 910, § 2, 64 Stat. 784.)
Section consolidates section 207 of title 13, U.S.C., 1952 ed., which was a part of chapter 4 of such title relating to the censuses of population, agriculture, irrigation, etc. (subchapter II of chapter 5 of this revised title), with those parts of sections 122 and 252 of such title which made such section 207 applicable to the censuses of manufactures, the mineral industries, and other businesses, and governments (subchapters I and III of chapter 5 of this revised title), and with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952, ed., which made such section 207 applicable to the censuses of housing (subchapter II of chapter 5 of this revised title). For remainder of sections 122 and 252 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed. (which section has been transferred in its entirety to this revised title), see Distribution Table.
This section, as revised, relates to appointments of all officers and employees referred to in subchapter II of chapter 1 of this title, which was the probable original legislative intent.
Reference in section 207 of title 13, U.S.C., 1952 ed., to the offense, herein described, as a felony, and words in such section, “and upon conviction thereof,” were omitted from this revised section, the former, as covered by section 1 of title 18, U.S.C., 1952 ed., Crimes and Criminal Procedure, classifying offenses, and the latter, as surplusage.
The reference “Department of Commerce or bureau or agency thereof” was inserted in recognition of 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263 (see Revision Note to section 4 of this title). However, the qualifying words, “referred to in subchapter II of chapter 1 of this title,” limits the provisions to appointment or employment of persons in connection with the statistics and censuses provided for in this title.
Changes were made in phraseology.



§ 212. Refusal or neglect of employees to perform duties
Whoever, being an employee referred to in subchapter II of chapter 1 of this title, and having taken and subscribed the oath of office, neglects or refuses, without justifiable cause, to perform the duties enjoined on such employee by this title, shall be fined not more than $500.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1022.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 208, 252, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 8, 46 Stat. 23; June 19, 1948, ch. 502, § 2, 62 Stat. 479; June 19, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Sept. 7, 1950, ch. 910, § 2, 64 Stat. 784).
Section consolidates part of section 208 of title 13, U.S.C., 1952 ed., which was a part of chapter 4 of such title relating to the censuses of population, agriculture, etc., with those parts of sections 122 and 252 of such title which made such section 208 applicable to the censuses of manufacturers, the mineral industries and other businesses, and governments, and with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 208 applicable to the housing censuses. For remainder of sections 122, 208 and 252 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed., (which section has been transferred in its entirety to this revised title), see Distribution Table.
Section has been made applicable to all employees referred to in subchapter II of chapter 1 of this title, and to duties enjoined on them by any provision of this title, which was probably the original legislative intent.
The words “being an employee referred to in subchapter II of chapter 1 of this title” were substituted for the enumeration in section 208 of title 13, U.S.C., 1952 ed., of “supervisor, supervisor’s clerk, enumerator, interpreter, special agent, or other employee”, since such reference will cover those employees.
Reference in section 208 of title 13, U.S.C., 1952 ed., to the offense, herein described as a misdemeanor, and words therein “, and upon conviction thereof”, were omitted, the former, as superseded and covered by section 1 of title 18, U.S.C., 1952 ed., Crimes and Criminal Procedure, classifying offenses, and the latter, as surplusage.
Changes were made in phraseology.



§ 213. False statements, certificates, and information(a) Whoever, being an officer or employee referred to in subchapter II of chapter 1 of this title, willfully and knowingly swears or affirms falsely as to the truth of any statement required to be made or subscribed by him under oath by or under authority of this title, shall be guilty of perjury, and shall be fined not more than $2,000 or imprisoned not more than five years, or both.

(b) Whoever, being an officer or employee referred to in subchapter II of chapter 1 of this title—(1) willfully and knowingly makes a false certificate or fictitious return; or

(2) knowingly or willfully furnishes or causes to be furnished, or, having been such an officer or employee, knowingly or willfully furnished or caused to be furnished, directly or indirectly, to the Secretary or to any other officer or employee of the Department of Commerce or bureau or agency thereof, any false statement or false information with reference to any inquiry for which he was authorized and required to collect information provided for in this title—

shall be fined not more than $2,000 or imprisoned not more than five years, or both.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1022.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 208, 252, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 8, 46 Stat. 23; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Sept. 7, 1950, ch. 910, § 2, 64 Stat. 784).
Section consolidates part of section 208 of title 13, U.S.C., 1952 ed., with that part of section 122 of such title which made such section 208 applicable to the quinquennial censuses of manufacturers, the mineral industries, and other businesses (see subchapter I of chapter 5 of this revised title), that part of section 252 of such title which made such section 208 applicable to the quinquennial censuses of governments (see subchapter III of chapter 5 of this revised title), and that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 208 applicable to the decennial censuses of housing (see subchapter II of chapter 5 of this revised title). For remainder of sections 122, 208, and 252 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed. (which section has been transferred in its entirety to this revised title), see Distribution Table.
As set out in this revised section, the provisions relate to all investigations, surveys, collections of statistics, and censuses provided for in this title, and to officers as well as employees, which was probably the original legislative intent.
References to the offenses described in subsection (b) of this revised section as being felonies, were omitted as covered by section 1 of title 18, U.S.C., 1952 ed., Crimes and Criminal Procedure, classifying offenses; and words “upon conviction thereof” and “upon conviction of” were omitted as surplusage.
Changes were made in phraseology and arrangement.



§ 214. Wrongful disclosure of information
Whoever, being or having been an employee or staff member referred to in subchapter II of chapter 1 of this title, having taken and subscribed the oath of office, or having sworn to observe the limitations imposed by section 9 of this title, or whoever, being or having been a census liaison within the meaning of section 16 of this title, publishes or communicates any information, the disclosure of which is prohibited under the provisions of section 9 of this title, and which comes into his possession by reason of his being employed (or otherwise providing services) under the provisions of this title, shall be fined not more than $5,000 or imprisoned not more than 5 years, or both.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1023; Pub. L. 94–521, § 12(a), Oct. 17, 1976, 90 Stat. 2464; Pub. L. 103–430, § 2(c), Oct. 31, 1994, 108 Stat. 4394.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 73, 83, 122, 208, 252, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (Aug. 7, 1916, ch. 274, § 3, 39 Stat. 437; Apr. 2, 1924, ch. 80, § 3, 43 Stat. 31; June 18, 1929, ch. 28, §§ 8, 21, 46 Stat. 23, 26; July 25, 1947, ch. 331, 61 Stat. 437; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441; Sept. 7, 1950, ch. 910, § 2, 64 Stat. 784).
Section consolidates parts of sections 73, 83 and 208 of title 13, U.S.C., 1952 ed., that part of section 122 of such title which made such section 208 applicable to the quinquennial censuses of manufactures, the mineral industries, and other businesses (see subchapter I of chapter 5 of this revised title), that part of section 252 of such title which made such section 208 applicable to the quinquennial censuses of governments (see subchapter III of chapter 5 of this revised title), and that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 208 applicable to the decennial censuses of housing (see subchapter II of chapter 5 of this title).
Words “Secretary or other authorized officer or employee of the Department of Commerce or bureau or agency thereof” were substituted for reference to the Director of the Census. See Revision Note to section 9 of this title, into which other parts of sections 73, 83 and 208 of title 13, U.S.C., 1952 ed., have been carried.
The provision in section 208 of title 13, U.S.C., 1952 ed., designating the offense as a felony, was omitted as covered by section 1 of title 18, U.S.C., 1952 ed., Crimes and Criminal Procedure, and words in such section “upon conviction thereof” and “in the discretion of the court”, were omitted as surplusage.
Changes were made in phraseology.

Editorial Notes
Amendments1994—Pub. L. 103–430 inserted “or whoever, being or having been a census liaison within the meaning of section 16 of this title,”.
1976—Pub. L. 94–521 provided that staff members would be liable for wrongful communication of information under this section, inserted “or having sworn to observe the limitations imposed by section 9 of this title” after “oath of office”, substituted a provision predicating liability under this section upon disclosure of information prohibited by section 9 of this title for a former provision predicating such liability upon disclosure of information without the written authority of the Secretary or other authorized officer or employee of the Department of Commerce or bureau or agency thereof, substituted “being employed (or otherwise providing services)” for “employment”, increased maximum amount of fine under this section to $5,000 from $1,000, and increased maximum prison term to 5 years from 2 years.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.




SUBCHAPTER II—OTHER PERSONS
§ 221. Refusal or neglect to answer questions; false answers(a) Whoever, being over eighteen years of age, refuses or willfully neglects, when requested by the Secretary, or by any other authorized officer or employee of the Department of Commerce or bureau or agency thereof acting under the instructions of the Secretary or authorized officer, to answer, to the best of his knowledge, any of the questions on any schedule submitted to him in connection with any census or survey provided for by subchapters I, II, IV, and V of chapter 5 of this title, applying to himself or to the family to which he belongs or is related, or to the farm or farms of which he or his family is the occupant, shall be fined not more than $100.

(b) Whoever, when answering questions described in subsection (a) of this section, and under the conditions or circumstances described in such subsection, willfully gives any answer that is false, shall be fined not more than $500.

(c) Notwithstanding any other provision of this title, no person shall be compelled to disclose information relative to his religious beliefs or to membership in a religious body.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1023; Pub. L. 85–207, § 15, Aug. 28, 1957, 71 Stat. 484; Pub. L. 94–521, § 13, Oct. 17, 1976, 90 Stat. 2465.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 209, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 9, 46 Stat. 23; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441).
Section consolidates the first paragraph of section 209 of title 13, U.S.C., 1952 ed., which section related to the decennial censuses of population, agriculture, etc. (see subchapter II of chapter 5 of this revised title), with that part of section 122 of such title which made such section 209 applicable to the quinquennial censuses of manufactures, the mineral industries, and other businesses (see subchapter I of chapter 5 of this revised title) and applicable to the surveys provided for by section 121(b) of such title (see subchapter IV of chapter 5 of this revised title), and that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 209 applicable to the decennial censuses of housing (see subchapter II of chapter 5 of this revised title). For remainder of sections 122 and 209 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed. (which section has been transferred in its entirety to this revised title), see Distribution Table.
The language of section 209 of title 13, U.S.C., 1952 ed., providing that it should “be the duty” of all persons over eighteen years of age, to answer correctly, to the best of their knowledge, when requested, etc., was omitted as unnecessary and redundant. The provisions, as herein revised, define offenses and prescribe penalties for committing them, and are deemed sufficient for the purpose of enforcement. However, some of the language used in the omitted provisions was necessarily included in the description of the offense.
The designation of the first offense, herein described, as a “misdemeanor”, was omitted as covered by section 1 of title 18, U.S.C., 1952 ed., Crimes and Criminal Procedure, classifying crimes; and words “upon conviction thereof” were omitted as surplusage.
References to the Secretary (of Commerce) and to any “authorized officer or employee of the Department of Commerce or bureau or agency thereof”, etc., were substituted for references to the Director of the Census and to any “supervisor, enumerator, or special agent, or other employee of the Census Office”, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See revision note to section 4 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1976—Subsec. (a). Pub. L. 94–521, § 13(1), struck out provision authorizing imprisonment for not more than sixty days for refusing or willfully neglecting to answer questions under this section.
Subsec. (b). Pub. L. 94–521, § 13(2), struck out provision authorizing imprisonment for not more than one year for willfully giving a false answer to a question under this section.
Subsec. (c). Pub. L. 94–521, § 13(3), added subsec. (c).
1957—Subsec. (a). Pub. L. 85–207 substituted “I, II, IV, and V” for “I, II, and IV”.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 222. Giving suggestions or information with intent to cause inaccurate enumeration of population
Whoever, either directly or indirectly, offers or renders to any officer or employee of the Department of Commerce or bureau or agency thereof engaged in making an enumeration of population under subchapter II, IV, or V of chapter 5 of this title, any suggestion, advice, information or assistance of any kind, with the intent or purpose of causing an inaccurate enumeration of population to be made, shall be fined not more than $1,000 or imprisoned not more than one year, or both.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1023; Pub. L. 85–207, § 16, Aug. 28, 1957, 71 Stat. 484.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 209 (June 18, 1929, ch. 28, § 9, 46 Stat. 23; June 19, 1948, ch. 502, § 2, 62 Stat. 479).
Section consolidates the second paragraph of section 209 of title 13, U.S.C., 1952 ed., which was a part of chapter 4 of that title relating to censuses of population, agriculture, etc., with that part of section 122 of such title which made such section 209 applicable to the interim surveys provided for by section 121(b) of such title (see subchapter IV of chapter 5 of this revised title). For remainder of such sections 122 and 209, see Distribution Table.
Section 122 of title 13, U.S.C., 1952 ed., made section 209 of such title applicable to the quinquennial censuses of manufactures, the mineral industries, and other businesses provided for by section 121(a) thereof (subchapter I of chapter 5 of this revised title), and applicable, with certain qualifications and exceptions, to the interim surveys, which section 121(b) thereof provided for, not only with respect to those censuses but also the censuses provided for in “other Acts” (chapter 5 of this title). However, the particular provisions of such section 209 that have been carried into this revised section related only to population enumerations, and this section has accordingly been restricted to the population censuses authorized under subchapter II of chapter 5 of this title, and to the interim surveys authorized under subchapter IV of such chapter only in so far as they relate to population enumerations. The exceptions and qualifications with respect to the application of this section to such interim surveys are set out elsewhere in this subchapter.
Reference to “any officer or employee” was substituted for “any supervisor, supervisor’s clerk, enumerator, interpreter, special agent, or other officer or employee”, as the latter enumeration of the types of employees is unnecessary and redundant; and “Department of Commerce or bureau or agency thereof” was substituted for “Census Office”, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, effective May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (which section has been transferred in its entirety to this revised title), made section 209 of title 13, U.S.C., 1952 ed., applicable to the censuses of housing (subchapter II of chapter 5 of this revised title). However, the particular provisions of such section 209 that have been carried into this revised section, could not, by their terms, be relevant to housing censuses, hence no reference is made in this section to such censuses.
Words in section 209 of title 13, U.S.C., 1952 ed., “either as to the number of persons resident in any district or community, or in any other respect”, were omitted from the revised section as unnecessary and superfluous.
Reference to the offense described as a “misdemeanor” was omitted as covered by section 1 of title 18, U.S.C., Crimes and Criminal Procedure, classifying offenses; and words “and upon conviction thereof” were omitted as surplusage.
Changes were made in phraseology.

Editorial Notes
Amendments1957—Pub. L. 85–207 substituted “II, IV, or V” for “II or IV”.



§ 223. Refusal, by owners, proprietors, etc., to assist census employees
Whoever, being the owner, proprietor, manager, superintendent, or agent of any hotel, apartment house, boarding or lodging house, tenement, or other building, refuses or willfully neglects, when requested by the Secretary or by any other officer or employee of the Department of Commerce or bureau or agency thereof, acting under the instructions of the Secretary, to furnish the names of the occupants of such premises, or to give free ingress thereto and egress therefrom to any duly accredited representative of such Department or bureau or agency thereof, so as to permit the collection of statistics with respect to any census provided for in subchapters I and II of chapter 5 of this title, or any survey authorized by subchapter IV or V of such chapter insofar as such survey relates to any of the subjects for which censuses are provided by such subchapters I and II, including, when relevant to the census or survey being taken or made, the proper and correct enumeration of all persons having their usual place of abode in such premises, shall be fined not more than $500.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1023; Pub. L. 85–207, § 17, Aug. 28, 1957, 71 Stat. 484.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 122, 209, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (June 18, 1929, ch. 28, § 9, 46 Stat. 23; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338. title VI, § 607, 63 Stat. 441).
Section consolidates the third paragraph of section 209 of title 13, U.S.C., 1952 ed., which was a part of chapter 4 of that title relating to censuses of population, agriculture, etc. (subchapter II of chapter 5 of this revised title), with that part of section 122 of such title which made such section 209 applicable to the quinquennial censuses of manufactures, the mineral industries, and other businesses provided for by section 121(a) of such title (subchapter I of chapter 5 of this revised title) and, with certain qualifications and exceptions, applicable to the interim surveys provided for by section 121(b) of such title (subchapter IV of chapter 5 of this revised title), and with that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 209 applicable to the decennial censuses of housing (subchapter II of chapter 5 of this revised title). For remainder of sections 122 and 209 of this revised title, and of section 1442 of title 42, U.S.C., 1952 ed. (which section has been transferred in its entirety to this revised title), see Distribution Table.
Section 122 of title 13, U.S.C., 1952 ed., made section 209 of such title applicable to the interim surveys (provided for by section 121(b) thereof) not only with respect to the censuses of manufacturers, the mineral industries, and other businesses provided for by section 121(a) thereof, but also with respect to the censuses provided for by “other Acts” (chapter 5 of this title). However, section 252 of that title, which was a part of a chapter thereof relating to the quinquennial censuses of governments (subchapter III of chapter 5 of this revised title), in making certain sections of chapter 4 thereof applicable to such censuses, did not specify such section 209. Therefore, this revised section is not made so applicable, either to the censuses of governments provided for in subchapter III of chapter 5 of this title, or to surveys provided for in subchapter IV thereof in so far as such surveys relate to governments.
The language of section 209 of title 13, U.S.C., 1952 ed., providing that it should “be the duty” of every owner, proprietor, etc., to furnish the described information or assistance was omitted as unnecessary and redundant. The provisions, as herein revised, define an offense and prescribe a penalty for committing it, and are deemed sufficient for the purpose of enforcement. However, some of the language used in the omitted provisions was necessarily included in the description of the offense.
References to the Secretary (of Commerce) and to “any other officer or employee of the Department of Commerce or bureau or agency thereof” were substituted for references to the Director of the Census and the Census Office, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
The enumeration of the different types of employees, in section 209 of title 13, U.S.C., 1952 ed., “supervisor, enumerator,”, etc., was omitted as unnecessary and covered by the reference in this revised section to “officer or employee”.
Reference in section 209 of title 13, U.S.C., 1952 ed., to the described offense as a “misdemeanor” was omitted as covered by section 1 of title 18, U.S.C., 1952 ed., Crimes and Criminal Procedure, classifying offenses, and words in such section “and upon conviction thereof” were omitted as surplusage.
Changes were made in phraseology.
The qualifications and exceptions contained in that part of section 122 of title 13, U.S.C., 1952 ed., which made section 209 of such title applicable to the surveys provided for in section 121(b) thereof (subchapter IV of chapter 5 of this revised title), are set out elsewhere in this subchapter.

Editorial Notes
Amendments1957—Pub. L. 85–207 inserted “or V” after “subchapter IV”.



§ 224. Failure to answer questions affecting companies, businesses, religious bodies, and other organizations; false answers
Whoever, being the owner, official, agent, person in charge, or assistant to the person in charge, of any company, business, institution, establishment, religious body, or organization of any nature whatsoever, neglects or refuses, when requested by the Secretary or other authorized officer or employee of the Department of Commerce or bureau or agency thereof, to answer completely and correctly to the best of his knowledge all questions relating to his company, business, institution, establishment, religious body, or other organization, or to records or statistics in his official custody, contained on any census or other schedule or questionnaire prepared and submitted to him under the authority of this title, shall be fined not more than $500; and if he willfully gives a false answer to any such question, he shall be fined not more than $10,000.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1024; Pub. L. 85–207, § 18, Aug. 28, 1957, 71 Stat. 484; Pub. L. 94–521, § 14, Oct. 17, 1976, 90 Stat. 2465.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 74, 84, 122, 210, and section 1442 of title 42, U.S.C., 1952 ed., The Public Health and Welfare (Aug. 7, 1916, ch. 274, § 4, 39 Stat. 437; Apr. 2, 1924, ch. 80, § 4, 43 Stat. 32; June 18, 1929, ch. 28, §§ 10, 21, 46 Stat. 24, 26; June 14, 1938, ch. 358, 52 Stat. 678; July 25, 1947, ch. 331, 61 Stat. 457; June 19, 1948, ch. 502, § 2, 62 Stat. 479; July 15, 1949, ch. 338, title VI, § 607, 63 Stat. 441).
Section consolidates parts of sections 74 and 84 of title 13, U.S.C., 1952 ed., relating to cotton statistics and statistics on oilseeds, nuts and kernels, fats, oils and greases (subchapters I and II of chapter 3 of this revised title), all of section 210 of such title, which section was a part of chapter 4 thereof relating to the decennial censuses of population, agriculture, etc. (subchapter II of chapter 5, of this revised title), with that part of section 122 of such title which made such section 210 applicable to the quinquennial censuses of manufactures, the mineral industries, and other businesses provided for in section 121(a) of such title (subchapter I of chapter 5 of this revised title), and, with certain qualifications and exceptions, applicable to the interim surveys provided for by section 121(b) of such title (subchapter IV of chapter 5 of this revised title), and that part of subsection (b) of section 1442 of title 42, U.S.C., 1952 ed., which made such section 210 applicable to the decennial censuses of housing (subchapter II of chapter 5 of this revised title). For remainder of sections 74, 84 and 122 of title 13, U.S.C., 1952 ed., and of section 1442 of title 42, U.S.C., 1952 ed. (which section has been transferred in its entirety to this revised title), see Distribution Table.
Section 210 of title 13, U.S.C., 1952 ed., by its own terms was applicable to the collection of miscellaneous statistics provided for by section 111 of such title (subchapter III of chapter 3 of this revised title), except that such section 111 placed certain restrictions upon the collection of statistics on religion. These restrictions, along with those of section 122 of such title with respect to the making of surveys, and along with provisions excepting this section from application to the censuses of governments provided for by section 251 of title 13, U.S.C., 1952 ed. (subchapter III of chapter 5 of this revised title), are set out as another section in this revised title. Subject to those exceptions and restrictions, this section applies to all collections and censuses provided for in this title, in so far as it is relevant.
Sections 74, 84 and 210 of title 13, U.S.C., 1952 ed., described the same type of offenses, but the penal provisions varied. Section 74 prescribed maximum fine of $1,000 and maximum imprisonment of one year, for refusal to answer or giving a false answer; section 84 prescribed maximum fine of $1,000 for refusal to answer or giving false answer, with no imprisonment; and section 210 prescribed maximum fine of $500 and maximum imprisonment of sixty days for refusal to answer, and maximum fine of $10,000 and maximum imprisonment of one year for giving a false answer. In addition, such section 74 prescribed a minimum fine of $300 for refusal to answer or giving a false answer. This revised section adopts the penalties of such section 210, which was the latest enactment on the subject, and which might have been regarded as having superseded the penal provisions of such sections 74 and 84. According to its own terms, its penal provisions were applicable not only to the censuses of population, agriculture, etc., provided for in chapter 4 of title 13, U.S.C., 1952 ed., but also to any schedules prepared under the act of March 6, 1902 (sections 1–6, 77, 101, 111, and 112 of such title), or under acts amendatory thereof “or supplemental thereto.” This reference did not cover sections 74 and 84 specifically, but such sections, enacted in 1924 and 1916, respectively, could probably be regarded as having been “supplemental” to the 1902 act. In any event, this revised section establishes uniform penalties for refusal to answer, or giving a false answer in the circumstances stated. Further, the prescribed penalties are the maximum, and any lesser penalty can be imposed if the facts of the case warrant it.
Reference to the “Secretary [of Commerce] or other authorized officer or employee of the Department of Commerce or bureau or agency thereof” was substituted for references to the Director of the Census and employees of the Bureau of the Census, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
References to the offenses as being in each case a “misdemeanor” were omitted as covered by section 1 of title 18, U.S.C., 1952 ed., Crimes and Criminal Procedure, classifying crimes; and words “upon conviction thereof” and “at the discretion of the court” were omitted as surplusage.
The provision permitting the requests to be made by registered mail, by telegraph, by visiting representative, or by one or more of these methods, was contained in sections 74 and 84 of title 13, U.S.C., 1952 ed., but not in section 210 of such title. It is retained in this section as probably a desirable provision to apply generally.
Provisions in sections 74, 84 and 210 of title 13, U.S.C., 1952 ed., that it “shall be the duty” of the persons referred to, to answer correctly, etc., were omitted as unnecessary and redundant. This section defines offenses and prescribes penalties for committing them, and are deemed sufficient for the purpose of enforcement. However, some of the language used in the omitted provisions was necessarily included in the description of the offenses.
Changes were made in phraseology.

Editorial Notes
Amendments1976—Pub. L. 94–521 struck out provision enumerating methods by which the Department of Commerce may transmit a request to answer census questions under this section, substituted “schedule or questionnaire” for “schedule”, struck out provision authorizing a sixty day maximum prison term for neglecting or refusing to answer census questions submitted under this section and a similar provision authorizing a one year maximum prison term for willfully giving a false answer to any such questions.
1957—Pub. L. 85–207 inserted “by certified mail,” after “by registered mail,”.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.



§ 225. Applicability of penal provisions in certain cases(a) In connection with any survey conducted by the Secretary or other authorized officer or employee of the Department of Commerce or bureau or agency thereof pursuant to subchapter IV of chapter 5 of this title, the provisions of sections 221, 222, 223 and 224 of this title shall apply—(1) with respect to the answering of questions and furnishing of information, only to such inquiries as are within the scope of the schedules and questionnaires and of the type and character heretofore used in connection with the taking of complete censuses under subchapters I and II of chapter 5 of this title, or in connection with any censuses hereafter taken pursuant to such subchapters;

(2) only after publication of a determination with reasons therefor certified by the Secretary, or by some other authorized officer or employee of the Department of Commerce or bureau or agency thereof with the approval of the Secretary, that the information called for is needed to aid or permit the efficient performance of essential governmental functions or services, or has significant application to the needs of the public, business, or industry and is not publicly available from nongovernmental or other governmental sources;

(3) in the case of any new survey, only after public notice, given by the Secretary or other authorized officer or employee of the Department of Commerce or bureau or agency thereof at least thirty days in advance of requesting a return, that such survey is under consideration.


(b) The provisions for imprisonment provided by section 222 of this title shall not apply in connection with any survey conducted pursuant to subchapter II of chapter 3 of this title, or to subchapter IV of chapter 5 of this title.

(c) The provisions of sections 221, 222, 223, and 224 of this title shall not apply to any censuses or surveys of governments provided for by subchapters III and IV of chapter 5 of this title, nor to other surveys provided for by subchapter IV of such chapter which are taken more frequently than annually.

(d) Where the doctrine, teaching, or discipline of any religious denomination or church prohibits the disclosure of information relative to membership, a refusal, in such circumstances, to furnish such information shall not be an offense under this chapter.

(Aug. 31, 1954, ch. 1158, 68 Stat. 1024; Pub. L. 94–521, § 15(a), Oct. 17, 1976, 90 Stat. 2465.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 111, 122 (Mar. 2, 1902, ch. 139, § 7, 32 Stat. 52; June 7, 1906, ch. 3048, 34 Stat. 218; June 18, 1929, ch. 28, § 3, 46 Stat. 26; 1939 Reorg. Plan No. II, § 4(e), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1431; 1940 Reorg. Plan No. III, § 3, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1232; June 25, 1947, ch. 124, 61 Stat. 163; June 19, 1948, ch. 502, § 1, 62 Stat. 478; Sept. 7, 1950, ch. 910, § 4, 64 Stat. 785).
Section consolidates parts of sections 111 and 122 of title 13, U.S.C., 1952 ed., with changes in phraseology necessary to effect consolidation and to preserve the intent, scope and meaning of the parts of such sections so consolidated. For remainder of such sections 111 and 122, see Distribution Table.
Subsections (a) and (b) of this revised section are from section 122 of title 13, U.S.C., 1952 ed., and in subsection (a) references to the Secretary (of Commerce) and to “other authorized officer or employee of the Department of Commerce or bureau or agency thereof” were substituted for references to the Director of the Census to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Subsection (c) is partly new (but preserves existing law), and partly from section 122 of title 13, U.S.C., 1952 ed. Section 252 of title 13, U.S.C., 1952 ed., which related to the censuses of governments provided by section 251 thereof (see subchapter III of chapter 5 of this title), made certain sections in chapter 4 of that title relating to censuses of population, agriculture, etc., applicable to such censuses of governments. However, it did not list sections 209 and 210 of such title among the sections made so applicable, probably because they would hardly be relevant and capable of application to such censuses. Subsection (c) makes it clear that sections 221–224 of this revised title, into which were carried the provisions of such sections 209 and 210, and which speak in general terms, are not applicable to the censuses and surveys of governments.
Subsection (d) is from section 111 of title 13, U.S.C., 1952 ed. Words in this subsection, “a refusal, in such circumstances, to furnish such information shall not be an offense under this chapter”, read “such information shall not be required”. It was felt that such exception in such section 111 was actually more in the nature of an exception to the penal provisions, and it has been so treated in this revised title. The collection of statistics on religion are provided for in section 102 of this title.

Editorial Notes
Amendments1976—Subsec. (a)(1). Pub. L. 94–521, § 15(a)(1), inserted “and questionnaires” after “schedules”.
Subsec. (b). Pub. L. 94–521, § 15(a)(2), struck out reference to imprisonment provisions provided by sections 221 and 224 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.




SUBCHAPTER III—PROCEDURE
§ 241. Evidence
When any request for information, made by the Secretary or other authorized officer or employee of the Department of Commerce or bureau or agency thereof, is made by registered or certified mail or telegram, the return receipt therefor or other written receipt thereof shall be prima facie evidence of an official request in any prosecution under such section.
(Aug. 31, 1954, ch. 1158, 68 Stat. 1025; Pub. L. 85–207, § 19, Aug. 28, 1957, 71 Stat. 484; Pub. L. 94–521, § 15(b), Oct. 17, 1976, 90 Stat. 2465.)

Historical and Revision NotesBased on title 13, U.S.C., 1952 ed., §§ 74, 84 (Aug. 7, 1916, ch. 274, § 4, 39 Stat. 437; Apr. 2, 1924, ch. 80, § 4, 43 Stat. 32; June 18, 1929, ch. 28, § 21, 46 Stat. 26; June 14, 1938, ch. 358, 52 Stat. 678; July 25, 1947, ch. 331, 61 Stat. 457).
Section consolidates part of section 74 of title 13, U.S.C., 1952 ed., which section related to the collection of cotton statistics, with part of section 84 of such title, which section related to the collection of statistics on oilseeds, nuts and kernels, fats, oils and greases. For remainder of such sections 74 and 84, see Distribution Table.
Section 74 of title 13, U.S.C., 1952 ed., authorized the making of requests for information by registered mail, and provided that, if so made, the registry receipt should be “accepted as evidence of such demand”. Section 84 thereof authorized the making of requests by registered mail, or “by telegraph”, and provided that, if so made, the “return” receipt therefor should be “prima facie evidence of an official request”. The authorizations contained in such sections have been carried into section 224 of this title, and the evidentiary provisions thereof have been carried into this section, and they apply to investigations other than those to which such sections 74 and 84 related. See Revision Note to section 224 of this title.
In this revised section, the language of section 84 of title 13, U.S.C., 1952 ed., was largely followed as probably being the more desirable, but “or other written receipt thereof” was inserted since there is no return receipt with respect to a telegram, and words “in any prosecution under such section” were inserted for the purpose of completeness.
Further, words “Secretary or other authorized officer or employee of the Department of Commerce or bureau or agency thereof” were substituted for references to the Director of the Census, to conform with 1950 Reorganization Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263. See Revision Note to section 4 of this title.
Changes were made in phraseology.

Editorial Notes
Amendments1976—Pub. L. 94–521 struck out “as authorized by section 224 of this title” after “telegram”.
1957—Pub. L. 85–207 inserted “or certified” after “registered”.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–521 effective Oct. 17, 1976, see section 17 of Pub. L. 94–521, set out as a note under section 1 of this title.





CHAPTER 9—COLLECTION AND PUBLICATION OF FOREIGN COMMERCE AND TRADE STATISTICS



Sec.


301.Collection and publication.


302.Rules, regulations, and orders.


303.Secretary of Treasury, functions.11 So in original. Does not conform to section catchline.


304.Filing export information, delayed filings, penalties for failure to file.


305.Penalties for unlawful export information activities.


306.Delegation of functions.


307.Relationship to general census law.




Editorial Notes
Amendments2002—Pub. L. 107–228, div. B, title XIV, § 1404(f)(2), Sept. 30, 2002, 116 Stat. 1456, added item 305 and struck out former item 305 “Violations, penalties”.


§ 301. Collection and publication(a) The Secretary is authorized to collect information from all persons exporting from, or importing into, the United States and the noncontiguous areas over which the United States exercises sovereignty, jurisdiction, or control, and from all persons engaged in trade between the United States and such noncontiguous areas and between those areas, or from the owners, or operators of carriers engaged in such foreign commerce or trade, and shall compile and publish such information pertaining to exports, imports, trade, and transportation relating thereto, as he deems necessary or appropriate to enable him to foster, promote, develop, and further the commerce, domestic and foreign, of the United States and for other lawful purposes.

(b) The Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, on quarterly and cumulative bases, statistics on United States imports for consumption and United States exports by country and by product. Statistics on United States imports shall be submitted in accordance with the Harmonized Tariff Schedule of the United States Annotated for Statistical Reporting Purposes and general statistical note 1 thereof, in detail as follows:(1) net quantity;

(2) United States customs value;

(3) purchase price or its equivalent;

(4) equivalent of arm’s length value;

(5) aggregate cost from port of exportation to United States port of entry;

(6) a United States port of entry value comprised of (5) plus (4), if applicable, or, if not applicable, (5) plus (3); and

(7) for transactions where (3) and (4) are equal, the total value of such transactions.

The data for paragraphs (1), (2), (3), (5), and (6) shall be reported separately for nonrelated and related party transactions, and shall also be reported as a total of all transactions.

(c) In submitting any information under subsection (b) with respect to exports, the Secretary shall state separately from the total value of all exports—(1)(A) the value of agricultural commodities exported under the Food for Peace Act, as amended; and

(B) the total amount of all export subsidies paid to exporters by the United States under such Act for the exportation of such commodities; and


(2) the value of goods exported under the Foreign Assistance Act of 1961.


(d) To assist the Secretary to carry out the provisions of subsections (b) and (c)—(1) the Secretary of Agriculture shall furnish information to the Secretary concerning the value of agricultural commodities exported under provisions of the Food for Peace Act, as amended, and the total amounts of all export subsidies paid to exporters by the United States under such Act for the exportation of such commodities; and

(2) the Secretary of State shall furnish information to the Secretary concerning the value of goods exported under the provisions of the Foreign Assistance Act of 1961, as amended.


(e) There shall be reported, on monthly and cumulative bases, for each heading or subheading in the Harmonized Tariff Schedule of the United States Annotated for Statistical Reporting Purposes, the United States port of entry value (as determined under subsection (b)(6)). There shall be reported, on monthly and cumulative bases, the balance of international trade for the United States reflecting (1) the aggregate value of all United States imports as reported in accordance with the first sentence of this subsection, and (2) the aggregate value of all United States exports. The information required to be reported under this subsection shall be reported in a form that is adjusted for economic inflation or deflation (on a constant dollar basis consistent with the reporting of the National Income and Product Accounts), and in a form that is not so adjusted.

(f) On or before January 1, 1981, and as often thereafter as may be necessary to reflect significant changes in rates, there shall be reported for each heading or subheading in the Harmonized Tariff Schedule of the United States Annotated for Statistical Reporting Purposes, the ad valorem or ad valorem equivalent rate of duty which would have been required to be imposed on dutiable imports under that heading or subheading, if the United States customs values of such imports were based on the United States port of entry value (as reported in accordance with the first sentence of subsection (e)) in order to collect the same amount of duties on imports under that heading or subheading as are currently collected.

(g) Shippers’ Export Declarations (or any successor document), wherever located, shall be exempt from public disclosure unless the Secretary determines that such exemption would be contrary to the national interest.

(h) The Secretary is authorized to require by regulation the filing of Shippers’ Export Declarations under this chapter through an automated and electronic system for the filing of export information established by the Department of the Treasury.

(Added Pub. L. 87–826, § 2, Oct. 15, 1962, 76 Stat. 951; amended Pub. L. 93–618, title VI, § 609(a), Jan. 3, 1975, 88 Stat. 2074; Pub. L. 96–39, title XI, § 1108(a), July 26, 1979, 93 Stat. 313; Pub. L. 96–275, § 1, June 17, 1980, 94 Stat. 539; Pub. L. 100–418, title I, §§ 1214(a)(2), 1931(a), 1932, Aug. 23, 1988, 102 Stat. 1155, 1320; Pub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XII, § 1252(a)], Nov. 29, 1999, 113 Stat. 1536, 1501A–506; Pub. L. 110–246, title III, § 3001(b)(1)(A), (2)(M), June 18, 2008, 122 Stat. 1820.)

Editorial Notes

References in TextThe Harmonized Tariff Schedule of the United States, referred to in subsecs. (b), (e), and (f), is not set out in the Code. See Publication of Harmonized Tariff Schedule note set out under section 1202 of Title 19, Customs Duties.
The Food for Peace Act, referred to in subsecs. (c)(1), (d)(1), is act July 10, 1954, ch. 649, 68 Stat. 454, which is classified generally to chapter 41 (§ 1691 et seq.) of Title 7, Agriculture. For complete classification of this Act to the Code, see Short Title note set out under section 1691 of Title 7 and Tables.
The Foreign Assistance Act of 1961, referred to in subsecs. (c)(2), (d)(2), is Pub. L. 87–195, Sept. 4, 1961, 75 Stat. 424, as amended, which is classified principally to chapter 32 (§ 2151 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2151 of Title 22 and Tables.

Amendments2008—Subsecs. (c)(1)(A), (d)(1). Pub. L. 110–246 substituted “Food for Peace Act” for “Agricultural Trade Development and Assistance Act of 1954”.
1999—Subsec. (h). Pub. L. 106–113 added subsec. (h).
1988—Subsec. (b). Pub. L. 100–418, § 1214(a)(2)(A), substituted “Harmonized Tariff Schedule of the United States Annotated for Statistical Reporting Purposes and general statistical note 1 thereof” for “Tariff Schedules of the United States Annotated and general statistical headnote 1 thereof”.
Subsec. (e). Pub. L. 100–418, § 1932, inserted at end “The information required to be reported under this subsection shall be reported in a form that is adjusted for economic inflation or deflation (on a constant dollar basis consistent with the reporting of the National Income and Product Accounts), and in a form that is not so adjusted.”
Pub. L. 100–418, § 1931(a), struck out at end “The values and balance of trade required to be reported by this subsection shall be released no later than 48 hours before the release of any other government statistics concerning values of United States imports or United States balance of trade, or statistics from which such values or balance may be derived.”
Pub. L. 100–418, § 1214(a)(2)(B), substituted “heading or subheading in the Harmonized Tariff Schedule of the United States Annotated for Statistical Reporting Purposes” for “item in the Tariff Schedules of the United States Annotated” in first sentence.
Subsec. (f). Pub. L. 100–418, § 1214(a)(2)(C), substituted “heading or subheading in the Harmonized Tariff Schedule of the United States Annotated for Statistical Reporting Purposes” for “item of the Tariff Schedules of the United States Annotated” and “under that heading or subheading” for “under that item”, in two places.
1980—Subsec. (g). Pub. L. 96–275 added subsec. (g).
1979—Subsecs. (e), (f). Pub. L. 96–39 added subsecs. (e) and (f).
1975—Pub. L. 93–618 designated existing provisions as subsec. (a) and added subsecs. (b) to (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment by Pub. L. 110–246 effective May 22, 2008, see section 4(b) of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.

Effective Date of 1999 AmendmentPub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XII, § 1252(c)], Nov. 29, 1999, 113 Stat. 1536, 1501A–506, provided that: “The amendment made by subsection (a) [amending this section] shall take effect 270 days after the Secretary of Commerce, the Secretary of the Treasury, and the Director of the National Institute of Standards and Technology jointly provide a certification to the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives that a secure Automated Export System available through the Internet that is capable of handling the expected volume of information required to be filed under subsection (b) [set out below], plus the anticipated volume from voluntary use of the Automated Export System, has been successfully implemented and tested and is fully functional with respect to reporting all items on the United States Munitions List, including their quantities and destinations.”
 [The Automated Export System Certification Report was submitted to the Committee on Foreign Relations of the Senate on June 11, 2001, and to the Committee on International Relations of the House of Representatives on May 31, 2001. See 66 F.R. 39006.]

Effective Date of 1988 AmendmentAmendment by section 1214(a)(2) of Pub. L. 100–418 effective Jan. 1, 1989, and applicable with respect to articles entered on or after such date, see section 1217(b)(1) of Pub. L. 100–418, set out as an Effective Date note under section 3001 of Title 19, Customs Duties.

Effective Date of 1980 AmendmentPub. L. 96–275, § 4, June 17, 1980, 94 Stat. 540, provided that:
“(a) Except as provided in subsection (b), this Act, and the amendments made by this Act [amending this section and enacting provisions set out as a note under this section], shall become effective on the later of July 1, 1980, or the date of enactment of this Act [June 17, 1980].

“(b) The amendment made by section 2 [amending section 93 of former Title 46, Shipping] shall become effective on the date which is forty-five days after the date of enactment of this Act [June 17, 1980].”




Effective Date of 1979 AmendmentPub. L. 96–39, title XI, § 1108(b), July 26, 1979, 93 Stat. 314, provided that: “The amendment made by subsection (a) [amending this section] shall apply to reports made after December 31, 1979.”


Effective Date of 1975 AmendmentPub. L. 93–618, title VI, § 609(b), Jan. 3, 1975, 88 Stat. 2075, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on January 1, 1975.”


Effective DatePub. L. 87–826, § 4, Oct. 15, 1962, 76 Stat. 953, provided that: “The provisions of this Act [enacting section 301 et seq. of this title and repealing sections 173, 174, 177, 179, 181, 184 to 187, and 193 of Title 15, Commerce and Trade, sections 92 and 95 of former Title 46, Shipping, and section 1486 of Title 48, Territories and Insular Possessions] shall take effect one hundred and eighty days after approval [Oct. 15, 1962], except that the last sentence of section 337, ‘Fifth’ of the Revised Statutes [section 174 of Title 15], and the requirement for oaths as found in section 4200 of the Revised Statutes [section 92 of former Title 46] shall be repealed effective on the date this Act is approved [Oct. 15, 1962].”


RegulationsPub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XII, § 1252(b)], Nov. 29, 1999, 113 Stat. 1536, 1501A–506, provided that:
“(1) In general.—The Secretary of Commerce, with the concurrence of the Secretary of State, shall publish regulations in the Federal Register to require that, upon the effective date of those regulations, exporters (or their agents) who are required to file Shippers’ Export Declarations under chapter 9 of title 13, United States Code, file such Declarations through the Automated Export System with respect to exports of items on the United States Munitions List or the Commerce Control List.

“(2) Elements of the regulations.—The regulations referred to in paragraph (1) shall include at a minimum—“(A) provision by the Department of Commerce for the establishment of on-line assistance services to be available for those individuals who must use the Automated Export System;

“(B) provision by the Department of Commerce for ensuring that an individual who is required to use the Automated Export System is able to print out from the System a validated record of the individual’s submission, including the date of the submission and a serial number or other unique identifier, where appropriate, for the export transaction; and

“(C) a requirement that the Department of Commerce print out and maintain on file a paper copy or other acceptable back-up record of the individual’s submission at a location selected by the Secretary of Commerce.”





Improvements to the Automated Export SystemPub. L. 107–228, div. B, title XIV, § 1404(a)–(c), Sept. 30, 2002, 116 Stat. 1454, provided that:
“(a) Contribution to the Automated Export System.—Of the amount provided under section 1402 of this Act [116 Stat. 1453], $250,000 is authorized to be available for the purpose of—“(1) providing the Department [of State] with full access to the Automated Export System;

“(2) ensuring that the system is modified to meet the needs of the Department [of State], if such modifications are consistent with the needs of other United States Government agencies; and

“(3) providing operational support.


“(b) Mandatory Filing.—The Secretary of Commerce, with the concurrence of the Secretary of State and the Secretary of [the] Treasury, shall publish regulations in the Federal Register to require, upon the effective date of those regulations, that all persons who are required to file export information under chapter 9 of title 13, United States Code, file such information through the Automated Export System.

“(c) Requirement for Information Sharing.—The Secretary [of State] shall conclude an information-sharing arrangement with the heads of the United States Customs Service and the Census Bureau—“(1) to allow the Department [of State] to access information on controlled exports made through the United States Postal Service; and

“(2) to adjust the Automated Export System to parallel information currently collected by the Department.”




[For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.]

Volumetric IndexPub. L. 100–418, title I, § 1931(b), Aug. 23, 1988, 102 Stat. 1320, required the Director of the Census to conduct a study, to be reported to Congress by one year after Aug. 23, 1988, to determine the feasibility of developing and publishing an index that measures the real volume of merchandise trade on a monthly basis, which would be reported simultaneously with the balance of merchandise trade for the United States.

Congressional Access to InformationPub. L. 96–275, § 3, June 17, 1980, 94 Stat. 540, provided that: “Nothing in this Act [enacting subsec. (g) of this section, amending section 93 of former Title 46, Shipping, and enacting provisions set out as notes under this section] shall be construed as authorizing the withholding of information from Congress.”



Definitions
Pub. L. 106–113, div. B, § 1000(a)(7) [div. B, title XII, subtitle E, § 1256], Nov. 29, 1999, 113 Stat. 1536, 1501A–507, provided that: 
“In this subtitle [amending this section and enacting provisions set out as notes above]:
“(1) Automated export system.—The term ‘Automated Export System’ means the automated and electronic system for filing export information established under chapter 9 of title 13, United States Code, on June 19, 1995 (60 Federal Register 32040).

“(2) Commerce control list.—The term ‘Commerce Control List’ has the meaning given the term in section 774.1 of title 15, Code of Federal Regulations.

“(3) Shippers’ export declaration.—The term ‘Shippers’ Export Declaration’ means the export information filed under chapter 9 of title 13, United States Code, as described in part 30 of title 15, Code of Federal Regulations.

“(4) United states munitions list.—The term ‘United States Munitions List’ means the list of items controlled under section 38 of the Arms Export Control Act (22 U.S.C. 2778).”






§ 302. Rules, regulations, and orders
The Secretary may make such rules, regulations, and orders as he deems necessary or appropriate to carry out the provisions of this chapter. Any rules, regulations, or orders issued pursuant to this authority may be established in such form or manner, may contain such classifications or differentiations, and may provide for such adjustments and reasonable exceptions as in the judgment of the Secretary are necessary or proper to effectuate the purpose of this chapter, or to prevent circumvention or evasion of any rule, regulation, or order issued hereunder. The Secretary may also provide by rule or regulation, for such confidentiality, publication, or disclosure, of information collected hereunder as he may deem necessary or appropriate in the public interest. Rules, regulations, and orders, or amendments thereto shall have the concurrence of the Secretary of the Treasury prior to promulgation.
(Added Pub. L. 87–826, § 2, Oct. 15, 1962, 76 Stat. 951.)

§ 303. Secretary of Treasury functions
To assist the Secretary to carry out the provisions of this chapter, the Secretary of the Treasury shall collect information in the form and manner prescribed by the regulations issued pursuant to this chapter from persons engaged in foreign commerce or trade and from the owners or operators of carriers.
(Added Pub. L. 87–826, § 2, Oct. 15, 1962, 76 Stat. 951; amended Pub. L. 107–228, div. B, title XIV, § 1404(d), Sept. 30, 2002, 116 Stat. 1454.)

Editorial Notes
Amendments2002—Pub. L. 107–228 struck out “, other than by mail,” after “foreign commerce or trade”.



§ 304. Filing export information, delayed filings, penalties for failure to file(a) The information or reports in connection with the exportation or transportation of cargo required to be filed by carriers with the Secretary of the Treasury under any rule, regulation, or order issued pursuant to this chapter may be filed after the departure of such carrier from the port or place of exportation or transportation, whether such departing carrier is destined directly to a foreign port or place or to a noncontiguous area, or proceeds by way of other ports or places of the United States, provided that a bond in an approved form in a penal sum of $10,000 is filed with the Secretary of the Treasury. The Secretary of Commerce may, by a rule, regulation, or order issued in conformity herewith, prescribe a maximum period after such departure during which the required information or reports may be filed. In the event any such information or report is not filed within such prescribed period, a penalty not to exceed $1,000 for each day’s delinquency beyond the prescribed period, but not more than $10,000 per violation shall be exacted. Civil suit may be instituted in the name of the United States against the principal and surety for the recovery of any penalties that may accrue and be exacted in accordance with the terms of the bond.

(b) Any person, other than a person described in subsection (a), required to submit export information, shall file such information in accordance with any rule, regulation, or order issued pursuant to this chapter. In the event any such information or reports are not filed within such prescribed period, the Secretary of Commerce (and officers of the Department of Commerce specifically designated by the Secretary) may impose a civil penalty not to exceed $1,000 for each day’s delinquency beyond the prescribed period, but not more than $10,000 per violation.

(c) The Secretary may remit or mitigate any penalty incurred for violations of this section and regulations issued pursuant thereto if, in his opinion, they were incurred without willful negligence or fraud, or other circumstances justify a remission or mitigation.

(Added Pub. L. 87–826, § 2, Oct. 15, 1962, 76 Stat. 952; amended Pub. L. 107–228, div. B, title XIV, § 1404(e), Sept. 30, 2002, 116 Stat. 1454.)

Editorial Notes
Amendments2002—Subsec. (a). Pub. L. 107–228, § 1404(e)(1), substituted “a penal sum of $10,000” for “the penal sum of $1,000” in first sentence and “a penalty not to exceed $1,000 for each day’s delinquency beyond the prescribed period, but not more than $10,000 per violation” for “a penalty not to exceed $100 for each day’s delinquency beyond the prescribed period, but not more than $1,000,” in third sentence.
Subsecs. (b), (c). Pub. L. 107–228, § 1404(e)(2), (3), added subsec. (b) and redesignated former subsec. (b) as (c).



§ 305. Penalties for unlawful export information activities(a) Criminal Penalties.—(1) Failure to file; submission of false or misleading information.—Any person who knowingly fails to file or knowingly submits false or misleading export information through the Shippers Export Declaration (SED) (or any successor document) or the Automated Export System (AES) shall be subject to a fine not to exceed $10,000 per violation or imprisonment for not more than 5 years, or both.

(2) Furtherance of illegal activities.—Any person who knowingly reports any information on or uses the SED or the AES to further any illegal activity shall be subject to a fine not to exceed $10,000 per violation or imprisonment for not more than 5 years, or both.

(3) Forfeiture penalties.—Any person who is convicted under this subsection shall, in addition to any other penalty, be subject to forfeiting to the United States—(A) any of that person’s interest in, security of, claim against, or property or contractual rights of any kind in the goods or tangible items that were the subject of the violation;

(B) any of that person’s interest in, security of, claim against, or property or contractual rights of any kind in tangible property that was used in the export or attempt to export that was the subject of the violation; and

(C) any of that person’s property constituting, or derived from, any proceeds obtained directly or indirectly as a result of the violation.



(b) Civil Penalties.—The Secretary (and officers of the Department of Commerce specifically designated by the Secretary) may impose a civil penalty not to exceed $10,000 per violation on any person violating the provisions of this chapter or any rule, regulation, or order issued thereunder, except as provided in section 304. Such penalty may be in addition to any other penalty imposed by law.

(c) Civil Penalty Procedure.—(1) In general.—Whenever a civil penalty is sought for a violation of this section or of section 304, the charged party is entitled to receive a formal complaint specifying the charges and, at his or her request, to contest the charges in a hearing before an administrative law judge. Any such hearing shall be conducted in accordance with sections 556 and 557 of title 5, United States Code.

(2) Commencement of civil actions.—If any person fails to pay a civil penalty imposed under this chapter, the Secretary may request the Attorney General to commence a civil action in an appropriate district court of the United States to recover the amount imposed (plus interest at currently prevailing rates from the date of the final order). No such action may be commenced more than 5 years after the date the order imposing the civil penalty becomes final. In such action, the validity, amount, and appropriateness of such penalty shall not be subject to review.

(3) Remission or mitigation of penalties.—The Secretary may remit or mitigate any penalties imposed under paragraph (1) if, in the Secretary’s opinion—(A) the penalties were incurred without willful negligence or fraud; or

(B) other circumstances exist that justify a remission or mitigation.


(4) Applicable law for delegated functions.—If, pursuant to section 306, the Secretary delegates functions under this section to another agency, the provisions of law of that agency relating to penalty assessment, remission or mitigation of such penalties, collection of such penalties, and limitations of actions and compromise of claims, shall apply.

(5) Deposit of payments in general fund of the treasury.—Any amount paid in satisfaction of a civil penalty imposed under this section or section 304 shall be deposited into the general fund of the Treasury and credited as miscellaneous receipts.


(d) Enforcement.—(1) By the secretary of commerce.—The Secretary of Commerce may designate officers or employees of the Office of Export Enforcement to conduct investigations pursuant to this chapter. In conducting such investigations, those officers or employees may, to the extent necessary or appropriate to the enforcement of this chapter, exercise such authorities as are conferred upon them by other laws of the United States, subject to policies and procedures approved by the Attorney General.

(2) By the commissioner of customs.—The Commissioner of Customs 11 See Change of Name note below. may designate officers or employees of the Customs Service to enforce the provisions of this chapter, or to conduct investigations pursuant to this chapter.


(e) Regulations.—The Secretary of Commerce shall promulgate regulations for the implementation and enforcement of this section.

(f) Exemption.—The criminal fines provided for in this section are exempt from the provisions of section 3571 of title 18, United States Code.

(Added Pub. L. 87–826, § 2, Oct. 15, 1962, 76 Stat. 952; amended Pub. L. 107–228, div. B, title XIV, § 1404(f)(1), Sept. 30, 2002, 116 Stat. 1455; Pub. L. 114–125, title VIII, § 802(d)(2), Feb. 24, 2016, 130 Stat. 210.)

Editorial Notes
Amendments2002—Pub. L. 107–228 substituted “Penalties for unlawful export information activities” for “Violations, penalties” in section catchline and amended text generally. Prior to amendment, text read as follows: “Any person, including the owners or operators of carriers, violating the provisions of this chapter, or any rule, regulation, or order issued thereunder, except as provided in section 304 above, shall be liable to a penalty not to exceed $1,000 in addition to any other penalty imposed by law. The amount of any such penalty shall be payable into the Treasury of the United States and shall be recoverable in a civil suit in the name of the United States.”

Statutory Notes and Related Subsidiaries

Change of Name
Reference to Commissioner of Customs deemed to be reference to Commissioner of U.S. Customs and Border Protection pursuant to section 802(d)(2) of Pub. L. 114–125, set out as a note under section 211 of Title 6, Domestic Security.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.



§ 306. Delegation of functions
Subject to the concurrence of the head of the department or agency concerned, the Secretary may make such provisions as he shall deem appropriate, authorizing the performance by any officer, agency, or employee of the United States Government departments or offices, or the governments of any areas over which the United States exercises sovereignty, jurisdiction, or control, of any function of the Secretary, contained in this chapter.
(Added Pub. L. 87–826, § 2, Oct. 15, 1962, 76 Stat. 952.)

§ 307. Relationship to general census law
The following sections only, 1, 2, 3, 4, 5, 6, 7, 11, 21, 22, 23, 24, 211, 212, 213, and 214, of chapters 1 through 7 of this title are applicable to this chapter.
(Added Pub. L. 87–826, § 2, Oct. 15, 1962, 76 Stat. 952.)


CHAPTER 10—EXCHANGE OF CENSUS INFORMATION



Sec.


401.Exchange of census information with Bureau of Economic Analysis.


402.Providing business data to Designated Statistical Agencies.




Editorial Notes
Amendments2002—Pub. L. 107–347, title V, § 526(b)(2), Dec. 17, 2002, 116 Stat. 2970, added item 402.


§ 401. Exchange of census information with Bureau of Economic Analysis(a) Exchange of Information.—The Bureau of the Census shall exchange with the Bureau of Economic Analysis of the Department of Commerce information collected under this title, and under the International Investment and Trade in Services Survey Act, that pertains to any business enterprise that is operating in the United States, if the Secretary of Commerce determines such information is appropriate to augment and improve the quality of data collected under the International Investment and Trade in Services Survey Act. Information provided to the Bureau of Economic Analysis by the Bureau of the Census shall be only those data collected directly from respondents by the Bureau of the Census.

(b) Requests for Information.—The Director of the Bureau requesting information under this section shall make the request in writing and shall certify that the information will be used only for statistical activities performed to improve the quality of data collected under the authority of title 13, United States Code, and the International Investment and Trade in Services Survey Act.

(c) Definition.—As used in subsection (a), the terms “business enterprise” and “United States” have the meanings given those terms in section 3 of the International Investment and Trade in Services Survey Act.

(Added Pub. L. 101–533, § 5(a), Nov. 7, 1990, 104 Stat. 2347.)

Editorial Notes

References in TextThe International Investment and Trade in Services Survey Act, referred to in text, is Pub. L. 94–472, Oct. 11, 1976, 90 Stat. 2059, as amended, which is classified generally to chapter 46 (§ 3101 et seq.) of Title 22, Foreign Relations and Intercourse. Section 3 of the Act is classified to section 3102 of Title 22. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 22 and Tables.



§ 402. Providing business data to Designated Statistical Agencies
The Bureau of the Census may provide business data to the Bureau of Economic Analysis and the Bureau of Labor Statistics (“Designated Statistical Agencies”) if such information is required for an authorized statistical purpose and the provision is the subject of a written agreement with that Designated Statistical Agency, or their successors, as defined in section 3576(e) of title 44.
(Added Pub. L. 107–347, title V, § 526(b)(1), Dec. 17, 2002, 116 Stat. 2969; amended Pub. L. 115–435, title III, § 302(c)(2), Jan. 14, 2019, 132 Stat. 5553.)

Editorial Notes
Amendments2019—Pub. L. 115–435 substituted “section 3576(e) of title 44” for “the Confidential Information Protection and Statistical Efficiency Act of 2002”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 115–435 effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as a note under section 306 of Title 5, Government Organization and Employees.

Transitional and Savings ProvisionsFor transitional and savings provisions related to the amendment of this section and other provisions of law by title III of Pub. L. 115–435, see section 302(d) of Pub. L. 115–435, set out as a note under section 3561 of Title 44, Public Printing and Documents.






